Exhibit 10.1.47

Confidential and Proprietary

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]

2Ku In-Flight Connectivity Services Agreement

between

Delta Air Lines, Inc.

and

Gogo LLC



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

 

DEFINITIONS

     3   

2.

 

OVERVIEW OF RELATIONSHIP

     7   

3.

 

EQUIPMENT

     9   

4.

 

DESIGN CHANGES

     13   

5.

 

SERVICES

     13   

6.

 

DELTA OBLIGATIONS

     17   

7.

 

JOINT MARKETING AND PORTAL

     17   

8.

 

PROJECT ADMINISTRATION

     18   

9.

 

FEES

     20   

10.

 

WARRANTY

     22   

11.

 

TERM AND TERMINATION

     24   

12.

 

INTELLECTUAL PROPERTY RIGHTS

     27   

13.

 

CONFIDENTIALITY

     28   

14.

 

INDEMNITY

     30   

15.

 

INSURANCE

     33   

16.

 

LIMITATION OF LIABILITY

     35   

17.

 

EXCUSABLE DELAYS

     35   

18.

 

GENERAL

     36   



--------------------------------------------------------------------------------

This 2Ku In-Flight Connectivity Services Agreement (including the Exhibits
hereto, the “Agreement”) is made effective as of April 1, 2015 (the “Effective
Date”), between Delta Air Lines, Inc., a Delaware corporation with its principal
place of business at 1030 Delta Boulevard, Atlanta, GA 30354-1989 (“Delta”), and
Gogo LLC, a Delaware limited liability company with offices located at 1250 N.
Arlington Heights Road, Suite 500, Itasca IL 60143 (“Gogo”).

WHEREAS, the parties desire to formally set forth herein the terms and
conditions for the installation of certain equipment and provision of services
related to Gogo’s 2Ku Connectivity Services (as defined below).

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises herein set forth, the parties hereby agree as follows:

 

1. DEFINITIONS

In addition to those terms defined in the body of this Agreement, the
definitions below shall apply to the following terms:

 

  1.1 “2Ku Connectivity Services” means WiFi Services provided by Gogo through
its 2Ku System, and any other Services that the parties agree to be 2Ku
Connectivity Services.

 

  1.2 “A/C” means (i) commercial passenger aircraft owned or leased by Delta or
any of its Affiliates and (ii) Regional Jet A/C.

 

  1.3 “Affiliate” means any individual, corporation, partnership, association,
or business that, directly or indirectly through intermediaries, controls, is
controlled by or is under common control with a party. Control shall exist
whenever the relevant entity holds an ownership, voting or similar interest
(including any right or option to obtain such an interest) representing at least
50% of the total interests then outstanding of the other entity.

 

  1.4 “Antenna Location Project” means [***].

 

  1.5 “Baseline Revenue” means [***].

 

  1.6 “Base Retail Price” means [***].

 

  1.7 “Certification” means such certification as is required by the FAA to fly
commercial aircraft Installed with the Equipment and Software to provide the 2Ku
Connectivity Services, including without limitation STCs and PMA.

 

  1.8 “Components” means all materials, parts and components included in the
Equipment.

 

  1.9 “Connection Carrier” means each of the regional airline operators that
operate regional jet aircraft pursuant to a Regional Jet Contract.

 

  1.10 “Connectivity Revenue” means [***].

 

  1.11 “Current Country” means those countries over which Installed A/C fly
en-route on Current Routes.

 

  1.12 “Current Routes” means the anticipated flight routes provided by Delta to
Gogo as of the Effective Date and shown on Exhibit C-2.

 

  1.13 “Data Usage Agreement” means the Data Usage Agreement, dated as of the
Effective Date, between Gogo and Delta.

 

Page 3



--------------------------------------------------------------------------------

  1.14 “Deinstallation” means removal of the Equipment from an A/C and
restoration of the A/C to its condition prior to installation of the Equipment,
ordinary wear and tear excepted, and, if requested by Delta, shall include
removing all cables and ancillary materials related to the Equipment.

 

  1.15 “Delta Portal” means the combination of the web pages and graphical user
interface, excluding the Gogo Access Section, which shall be developed by Delta
and function as a point of access for Users on and after the Portal Transition
Date.

 

  1.16 “Delta Technology” means the Delta Portal (excluding the Gogo Access
Section), Delta’s proprietary business and technical information concerning A/C
and Delta’s operations, and any derivatives thereof.

 

  1.17 “Domestic A/C” means A/C of the Fleet Types identified as Domestic in
Exhibit C-1 and any other Fleet Type added to this Agreement the A/C in which
fly more than 50% of their aggregate flight minutes in any given year between
airports within the United States.

 

  1.18 “Domestic Agreement” means the Amended and Restated In-Flight
Connectivity Services Agreement, dated as of April 7, 2011, between Gogo and
Delta, as amended from time to time.

 

  1.19 “Equipment” means the equipment and Software described in this Agreement
and set forth in Exhibit A (together with accompanying Documentation (per
Section 3.4.1), materials and supplies necessary for the operation thereof)
purchased by Delta that must be installed on the A/C for the provision of the
2Ku Connectivity Services.

 

  1.20 “Excess Revenue” means [***].

 

  1.21 “Excusable Delay” has the meaning set forth in Section 17.1.

 

  1.22 “Extended Warranty Fee” has the meaning set forth in Section 10.3.

 

  1.23 “FAA” means the United States Federal Aviation Administration and any
successor agency.

 

  1.24 “FCC” means the United States Federal Communications Commission and any
successor agency.

 

  1.25 “Fleet Type” means each of the aircraft manufacturer/model types listed
in Exhibit C-1, and any other aircraft manufacturer/model type added to this
Agreement during the Term.

 

  1.26 “Flight Segment” means the single portion of flight by an A/C between
takeoff and landing.

 

  1.27 “Gogo Access Section” means, with respect to the Delta Portal, (i) the
location on the Splash Page that describes, and through which Users access, the
2Ku Connectivity Services and any associated Sponsorships or other promotional
activities, (ii) the web page(s) through which Users purchase 2Ku Connectivity
Services, (iii) if a Sponsorship or other promotion related to 2Ku Connectivity
Services is in effect, the page to which Users are directed immediately
following the purchase of 2Ku Connectivity Services, and (iv) any other Portal
webpages accessed by Users following links from the location described in clause
(i) of this definition or the web pages described in clauses (ii) and (iii) of
this definition, as well as any associated graphical user interfaces, all to be
developed by Gogo.

 

Page 4



--------------------------------------------------------------------------------

  1.28 “Gogo Portal” means the combination of the web pages and graphical user
interface, which shall be developed by Gogo and function as a point of access
for Users prior to the Portal Transition Date.

 

  1.29 “Gogo Technology” means the Gogo Portal, Gogo Access Section, Gogo’s
proprietary business and technical information concerning the Equipment,
Software and 2Ku Connectivity Services, and the process used in the manufacture
of Equipment, and any derivatives thereof.

 

  1.30 “Initial 2Ku Fleet” means the A/C listed on Exhibit C-1.

 

  1.31 “Installable Additional 2Ku A/C” has the meaning set forth in Section
2.3.

 

  1.32 “Installation Credit” has the meaning set forth in Section 5.2.1.4.

 

  1.33 “Installation Formation” has the meaning set forth in Section 5.2.1.3.

 

  1.34 “Installation Reimbursement” has the meaning set forth in Section
5.2.1.4.

 

  1.35 “Installation Schedule” has the meaning set forth in Section 2.2.

 

  1.36 “Installation Test Plan” has the meaning set forth in Section 3.6.

 

  1.37 “Installed A/C” means one or more A/C equipped with the Equipment and
enabled for 2Ku Connectivity Services pursuant to this Agreement.

 

  1.38 “International A/C” means an A/C that is not a Domestic A/C.

 

  1.39 “International Agreement” means the International In-Flight Connectivity
Services Agreement, dated as of March 20, 2013, between Gogo and Delta, as
amended.

 

  1.40 “Launch” means two (2) weeks following receipt of PMA for the Equipment
associated with the first Prototype A/C under this Agreement.

 

  1.41 “Liquidated Damages” means, collectively, the following forms of
liquidated damages which may be assessed against Gogo if Gogo fails to meet
certain obligations under this Agreement: [***].

 

  1.42 “Load Factor” means the number of seats occupied by passengers on an
Installed A/C during a particular flight divided by the total number of
available passenger seats on the Installed A/C, to be reported to Gogo by flight
number, city-pair Flight Segments and date.

 

  1.43 “NextGen ATG” means WiFi Services provided through next generation
air-to-ground technology, as further described in Exhibit I.

 

  1.44 “PMA” means Part Manufacturer Approval provided by the FAA.

 

  1.45 “Portal” means the Delta Portal and/or the Gogo Portal as the context
requires.

 

  1.46 “Portal Revenue” means [***].

 

  1.47 “Portal SOW” means that certain Statement of Work Delta Portal entered
into as of February 9, 2015, between the parties pursuant to the International
Agreement.

 

Page 5



--------------------------------------------------------------------------------

  1.48 “Program” means the design, integration, installation, Certification, and
on-going maintenance and support associated with Revenue Launch and the
provision of the 2Ku Connectivity Services on board the Installed A/C.

 

  1.49 “Production A/C” means each Installed A/C that is not a Prototype A/C.

 

  1.50 “Prototype A/C” means the first A/C of each Fleet Type on which the
Equipment is installed.

 

  1.51 “Prototype Credit” has the meaning set forth in Section 5.2.2.

 

  1.52 “Regional Jet A/C” means regional jet A/C contracted by Delta with one or
more Connection Carriers pursuant to a Regional Jet Contract.

 

  1.53 “Regional Jet Contract” means the agreement between Delta and a
Connection Carrier pursuant to which such carrier operates one or more regional
jet A/C as a “Delta Connection” carrier for Delta, regardless of whether such
regional jet A/C are owned by Delta, the Connection Carrier or a third party.

 

  1.54 “Regulatory Approvals” means any regulatory approvals or permits of any
national, federal, state, local or international governmental agency or
authority (including without limitation any required Certifications and any
amendments or supplements thereto, any other FAA approvals or licensing
requirements, any FCC approvals or licensing requirements, any requirements of
applicable experimental licenses or permits (or renewals thereof) and applicable
tariffs, if any, when issued) that are required for installation, operation,
maintenance, modification or Deinstallation of the Equipment and performance of
the Services.

 

  1.55 “Regulatory Damages” has the meaning set forth in Section 5.7.

 

  1.56 “Removal” or “A/C Removal” means the sale, lease return, transfer or
other similar removal of an Installed A/C from Delta’s operating fleet, and
specifically excludes any break from service for seasonal or temporary purposes
or for storage, maintenance, repair or overhaul.

 

  1.57 “Revenue Launch” means the date on which Gogo first charges Users fees in
connection with their use of 2Ku Connectivity Services on an Installed A/C.

 

  1.58 “Service Levels” means the Service Levels set forth in Exhibit B.

 

  1.59 “Services” means the 2Ku Connectivity Services and any other services to
be provided by Gogo pursuant to this Agreement, including without limitation,
services pertaining to maintenance, support, engineering, installation and
Deinstallation of the Equipment, and training in connection thereto.

 

  1.60 “Shipset” or “shipset” means all Equipment and Software required to
implement and activate the 2Ku System on one Installed A/C, as such Equipment
and Software are listed in Exhibit A.

 

  1.61 “Software” means any operating or application software contained within
the Equipment as listed in Exhibit A, any other software provided by Gogo to
Delta under this Agreement, and any enhancements, modifications, updates,
upgrades, fixes, workarounds, releases or other changes thereto provided or to
be provided by Gogo under this Agreement. The term “Software” shall include its
Documentation.

 

Page 6



--------------------------------------------------------------------------------

  1.62 “SOW” means a written document, signed by the parties, that describes
services to be performed by Gogo under this Agreement and contains other terms
and conditions agreed by the parties with respect to the services described
therein.

 

  1.63 “Specifications” has the meaning set forth in Section 3.3.

 

  1.64 “Splash Page” means the first web page of the Portal that a User will see
when the User connects to the 2Ku Connectivity Services on an Installed A/C,
which will be branded with Gogo Marks and Delta Marks as agreed.

 

  1.65 “Sponsorship” means an arrangement in which a third party pays a
negotiated amount to Delta or Gogo, as applicable, and in consideration of such
payment Gogo offers free or discounted Connectivity Service to passengers on one
or more Installed A/C and advertises such service as being sponsored by the
third party.

 

  1.66 “Sponsorship Revenue” means the amount paid by a third party to Delta or
Gogo (after deducting commissions paid to third parties), as applicable, in
connection with a Sponsorship.

 

  1.67 “STC” has the meaning set forth in Section 2.3.

 

  1.68 “2Ku System” means the group of independent but interrelated software and
hardware (including A/C interfaces) that are networked together to provide the
2Ku Connectivity Services to Users on board the Installed A/C and includes
satellite and ground equipment and software operated by Gogo or its suppliers,
all as described in Exhibit F.

 

  1.69 “Take Rate” means, for each Flight Segment, the result obtained by [***].

 

  1.70 “Trigger Date” means, for a Fleet Type [***].

 

  1.71 “User” means an individual passenger who uses a personal electronic
device to access the 2Ku Connectivity Services on an Installed A/C.

 

  1.72 “Warranty Period” has the meaning set forth in Section 10.3.

 

  1.73 “Whitelisted Site” means any data at any URL or IP address that can be
accessed by Users (a) from the Portal, (b) through any Delta intranet that
requires entry of a Delta-issued password or (c) from any Delta consumer-facing
mobile app (but specifically excluding, in each case, any OpApps, as such term
is defined in the Statement of Work entered into between the parties dated
August 1, 2013 pursuant to the Domestic Agreement, at no charge and without
authentication of such User in the purchase path for WiFi Services.

 

  1.74 “WiFi Services” has the meaning set forth in Section 5.3.1.

 

2. OVERVIEW OF RELATIONSHIP

 

  2.1 Scope. This Agreement is for the purchase and sale of the Equipment and
Software and Gogo’s performance of the Services, which includes Gogo’s provision
of the 2Ku Connectivity Services to Users on board Installed A/C. This Agreement
includes the following Exhibits and Addendum, which are incorporated by
reference herein:

Exhibit A — Equipment

Exhibit B — Service Level Agreement

 

Page 7



--------------------------------------------------------------------------------

Exhibit C-1 — Initial 2Ku Fleet/Installation Schedule

Exhibit C-2 — Current Routes

Exhibit D — Specifications for A/C

Exhibit E — Air Worthiness Agreement

Exhibit F — 2Ku System Definition Document

Exhibit G — Trademarks

Exhibit H – Maintenance Services

Exhibit I – NextGen ATG Description and Development Milestones

Exhibit J – IPTV Description

Exhibit K – Form of Press Release

Addendum 1 - Data Usage Addendum

 

  2.2 Initial 2Ku Fleet. Subject to the terms and conditions herein, Delta
intends to have Equipment installed on at least [***] (the “Committed A/C”).
Subject to the terms and conditions herein, Gogo intends to sell to Delta and
Delta intends to purchase from Gogo such number of shipsets of the Equipment as
are required to install the Equipment on all Committed A/C as well as any other
A/C on which Delta elects as of the Effective Date to have the Equipment
installed (such A/C, together with the Committed A/C, being referred to herein
as the “Initial 2Ku Fleet”).

 

  2.3 Additional Fleet Types and Installable Additional 2Ku A/C. At Delta’s
request, the parties will work together to develop an installation schedule and
agree upon such other technical requirements as are necessary to deliver and
install the Equipment on Fleet Types of A/C that are not part of the Initial 2Ku
Fleet (“Additional Fleet Types”), with such timing and technical details to be
set forth in one or more agreed upon amendments to this Agreement. Such
amendment will reflect, inter alia, whether the A/C in such Additional Fleet
Type(s) are Domestic A/C or International A/C. Gogo will be responsible for all
Equipment and related paperwork as required to convert A/C of Additional Fleet
Types into Installed A/C, and will use commercially reasonable efforts to
complete a Supplemental Type Certificate (“STC”) for the applicable A/C as
expeditiously as possible after notification by Delta of its intent to add
Additional Fleet Types. Upon Delta’s election, Gogo shall perform the Services
set forth in this Agreement with respect to Additional Fleet Type A/C pursuant
to the terms of this Agreement except as set forth above.

In addition, upon Delta’s election, Gogo shall perform the Services set forth in
this Agreement with respect to additional A/C that are not a part of, but are of
the same Fleet Types as those in, the Initial 2Ku Fleet (the “Existing Fleet
Type A/C”; together with the Additional Fleet Type A/C, the “Installable
Additional 2Ku A/C”) pursuant to the terms of this Agreement. The tail numbers
of such Existing Fleet Type A/C will be added to this Agreement by amendment.

 

  2.4 [***]

 

  2.5

Time Frame for Prototype Installation. Reference is made to the installation
schedules for each Fleet Type in the Initial 2Ku Fleet set forth in Exhibit C-1
(as amended from time to time and as qualified by the conditions that are a part
of the

 

Page 8



--------------------------------------------------------------------------------

  schedule, the “Installation Schedule”). If Gogo fails for any reason other
than Excusable Delay (excluding solely for this purpose actions or inactions of
the FAA, the FCC or other regulators (“Regulator Delays”) that delay
Certification or Gogo’s ability to obtain Regulatory Approvals) to meet any of
the [***] milestones set forth in Exhibit C-1 for the [***] or any of the [***]
milestones set forth in Exhibit C-1 for [***] in the 2Ku Initial Fleet, in each
case in accordance with the applicable Installation Schedule (each, a
“Failure”), then Gogo will pay Delta, as liquidated damages for each such
Failure, [***] per day of delay, up to a maximum of [***] per Failure for the
[***] and [***] per Failure for [***]. The foregoing liquidated damages and
Delta’s right to terminate as set forth in Section 11.2.8 shall be Delta’s sole
and exclusive remedy for any Failure to the extent such Failure is the result of
Regulator Delays. For purposes of clarification, and without otherwise modifying
the definition of Excusable Delay, the parties agree that if Delta fails to
respond to Gogo’s reasonable request for approval or input related to the
Antenna Location Project within seven days of the request, each of the [***]
milestone dates for [***] shall be extended on a day for day basis.

 

  2.6 [***].

 

  2.6.1     

 

  2.7 Delta Options.

 

  2.7.1 NextGen ATG. Gogo is in the process of developing NextGen ATG. Gogo has
provided to Delta certain milestones that reflect Gogo’s current assessment of
the schedule upon which it will develop and implement NextGen ATG and such
milestones are set forth in Exhibit I. [***]

 

  2.7.2 Conversion of Business Model. If requested by Delta, the parties shall
meet and discuss in good faith an amendment of this Agreement from the “retail
model” contemplated by this Agreement to an “airline directed model” under
which, in general terms, Gogo will provide services that enable Users to access
2Ku Connectivity Services on a wholesale pricing basis to Delta (which shall be
subject to Section 9.10), but the merchandising and pricing of the 2Ku
Connectivity Services to Users will be provided and determined by Delta.

 

  2.7.3 IPTV. All Delta aircraft equipped with wifi connectivity services
(including those equipped under the Domestic Agreement and International
Agreement) have the capability to receive and broadcast internet protocol
television, as further described in Exhibit J (“IPTV”). [***]

 

3. EQUIPMENT

 

  3.1

Equipment for Installation on A/C. Gogo agrees to sell and deliver to Delta, and
Delta agrees to purchase and accept from Gogo under this Agreement, the number
of shipsets of the Equipment as required by and in accordance with the terms of
this Agreement (including any replacement shipsets that may be required by
Delta) at a price of [***] per shipset, excluding Taxes (as defined below). This
shipset price shall remain fixed and valid for: (a) all Equipment orders placed
by Delta prior to [***], for installation on aircraft that are or are scheduled
to become Domestic A/C prior to [***]; (b) all Equipment orders placed by Delta
after [***] but prior to [***] for installation on aircraft that are or are
scheduled to become Domestic A/C after [***] but before [***], and (c) all
Equipment orders placed by Delta prior to [***], for installation on aircraft
that are or are scheduled to become International A/C prior to [***]; and
(d) all Equipment orders placed by Delta after the applicable dates set forth in
the immediately preceding subparts (a), (b) and (c) in shipset quantities up to
[***] of the then-current aggregate number of Equipment shipsets that have been

 

Page 9



--------------------------------------------------------------------------------

  purchased for each Fleet Type. Where Equipment shipset pricing is not fixed as
set forth above, Gogo will sell such Equipment shipsets to Delta at Gogo’s cost
and without markup. If Delta elects to add Airbus A350 Fleet Type as an
Additional Fleet Type under this Agreement (the “A350 Fleet Type”), Gogo will
provide Delta with a [***]. Gogo shall make each shipset of Equipment
operational, in accordance with the Specifications and the Certification, on
each A/C on which it is to be installed. After the Effective Date, Equipment may
be added or deleted by amendment of appropriate Exhibits hereto.

Gogo will use commercially reasonable efforts to have shipsets available on dock
for installation on the Initial 2Ku Fleet according to the applicable
Installation Schedule. If Gogo fails for any reason other than Excusable Delay
to have the Equipment shipset for the appropriate Fleet Type available on dock
for installation in accordance with the Installation Schedule for any A/C that
is part of the Initial 2Ku Fleet, then [***].

 

  3.2 [***]

 

  3.3 Specifications. The Equipment and Software will be built and maintained to
meet the functional, performance, operational, compatibility and other
specifications and technical requirements described in the applicable
Documentation (which includes the 2Ku System Definition Document attached hereto
as Exhibit F) and in the Equipment Specifications set forth in Exhibit D, which
may be revised from time to time by mutual agreement as required to obtain
Certification or to provide the 2Ku Connectivity Services in accordance with the
terms of this Agreement (the “Specifications”). Notwithstanding anything to the
contrary contained herein, in the event that Gogo requests Delta’s approval of
revised Specifications in order to obtain Certification, Delta’s approval will
not be unreasonably withheld. The power requirements and weight for each Line
Replaceable Unit (“LRU”) as delivered shall not exceed the amounts set forth in
Exhibit D, and the total weight of all Components, including the LRUs, may not
exceed by more than [***] in the aggregate the “Total” weight listed in Exhibit
D or such other limits for the LRUs and other components as agreed upon by the
parties in the event Delta or Gogo requests 2Ku System modifications. The
Equipment shall function as an integral component of the 2Ku System in
accordance with the Specifications.

 

  3.4 Documentation and Software.

 

  3.4.1 2Ku Connectivity Services Documentation. Gogo shall provide documents,
operating, maintenance and user manuals, training materials, product
descriptions, guides, drawings, Specifications and other information (the
“Documentation”) that are referenced by Delta’s FAA approved maintenance program
or Delta otherwise reasonably requests or requires.

 

  3.4.2 2Ku System Definition Document. A high-level description of the 2Ku
System is set forth in Exhibit F.

 

  3.4.3 License and Restrictions. During the Term and subject to the terms of
this Agreement, Delta shall have the non-exclusive, royalty-free right to use
the Software as embedded in the Equipment, and use and duplicate the
Documentation, solely as necessary to test, install, maintain and use the
Equipment on the Installed A/C in connection with the 2Ku Connectivity Services.
Except as set forth above or with Gogo’s prior written consent, Delta shall not
modify, alter or reproduce the Software, Documentation or similar items provided
by Gogo to Delta, nor remove, alter, cover or obfuscate any copyright notices or
other proprietary rights notices included therein, nor reverse engineer,
decompile or disassemble the Software.

 

Page 10



--------------------------------------------------------------------------------

  3.4.4 Third Party Documentation. As soon as practical following the Effective
Date, Gogo shall request all necessary technical documentation from the
manufacturer and/or designer of components of the Installed A/C with which the
Equipment and Software will interface, including but not limited to, aircraft
wiring data (“Third Party Documentation”). Gogo shall enter into such
confidentiality agreements as are reasonably required by such manufacturer
and/or designer in order to obtain such documentation. In the event that Gogo is
not successful in obtaining the Third Party Documentation and such event may
adversely impact the Program schedule, Gogo shall promptly notify Delta and
Delta will provide reasonable assistance to Gogo in obtaining such documentation
at no cost to Gogo if possible. If despite such efforts payment is required for
the Third Party Documentation, such costs will be borne by Gogo.

 

  3.4.5 No Other License. The terms of this Agreement shall govern the use of
the Software and Documentation and any other terms or conditions of any license
agreements delivered in or with the Equipment shall be void and of no effect.

 

  3.5 Certification. [***]

 

  3.6 Installation Test Plan. An installation test plan (the “Installation Test
Plan”) will be developed by Gogo and provided to Delta for approval, which
approval will not be unreasonably withheld. Gogo shall deliver the Installation
Test Plan to Delta not later than thirty (30) days prior to the first scheduled
installation of the Equipment on the A/C.

 

  3.7 Deinstallation. [***]

 

  3.8 Purchase Orders for Equipment. Delta will place purchase orders (“Purchase
Orders”) with Gogo via confirmed facsimile or electronic transmission for the
Equipment specifying (a) the quantity of units of each shipset and/or Component
ordered; (b) the per unit price for each shipset and/or Component; (c) requested
delivery dates; (d) point of delivery (“Designated Destination”); (e) the A/C on
which the Equipment will be installed; (f) any special requirements relating to
the order; and (g) a Purchase Order number and date. In the event a Purchase
Order contains additional or different terms and conditions than those set forth
herein, the terms and conditions of this Agreement shall control,
notwithstanding a statement to the contrary therein. All Purchase Orders for
Equipment and/or Software shall reference and are governed by the terms of this
Agreement.

 

  3.8.1 Order Acceptance. Within [***] business days after Gogo’s receipt of a
Purchase Order for Equipment, Gogo will acknowledge receipt and either
(a) accept it by (i) signing the Purchase Order in the space provided thereon
and returning it to Delta via return mail or confirmed facsimile, or (ii) (in
the case of e-mail transmissions) by sending an electronic acknowledgement of
acceptance or (b) reject the Purchase Order in writing, providing reasons for
such rejection, via the same methods permitted for acceptance. Gogo will accept
all Purchase Orders that specify delivery dates consistent with the applicable
Lead Time for the Equipment ordered as set forth in Exhibit A.

 

  3.8.2 Lead Times. Lead Times for the Equipment are as set forth in Exhibit A,
which Lead Times may be revised by mutual agreement of the parties from time to
time or for an Excusable Delay.

 

  3.8.3

Cancellation Charges. If Delta cancels a Purchase Order, in whole or in part,
there will be no cancellation charges imposed by Gogo if Delta provides written
notice of cancellation at least [***] prior to the scheduled

 

Page 11



--------------------------------------------------------------------------------

  delivery date. For canceled Purchase Orders as to which Delta fails to provide
such timely notice, (i) Gogo will use commercially reasonable efforts to dispose
of the Components acquired by Gogo to fulfill the cancelled portion of such
Purchase Order (the “Excess Components”) in a manner that mitigates liability
for such Excess Components to the extent reasonably possible and (ii) if, within
[***] after the date of cancellation, despite such efforts, Gogo is unable to
dispose of the Excess Components, Delta will reimburse Gogo for (A) the actual
costs paid by Gogo for the remaining Excess Components and (B) any restocking
fees or similar charges actually charged by suppliers for return of Excess
Components. Delta shall own and retain title to any Excess Components for which
it has paid Gogo in accordance with the immediately preceding clause (A).

 

  3.9 Packing, Shipping and Delivery of Equipment

 

  3.9.1 Packing and Marking. Gogo shall affix to each shipset some marking that
displays the model number, serial number (if applicable) and date of final
assembly thereof. With each shipment, Gogo will include a packing list
indicating the Equipment contained in such shipment by serial number and listing
the date of shipment, and (a) the quantity of units of each shipset and/or
Component; (b) the per unit price for each shipset and/or Component;
(c) requested delivery dates; (d) Designated Destination; (e) the A/C on which
the Equipment will be installed; (f) any special requirements relating to the
order; and (g) a Purchase Order number and date. Each shipset shall include part
numbers for the Components within such shipset. Equipment that is not serial
number tracked shall be designated, on the packing list, by description and
quantity.

 

  3.9.2 Shipping. All shipments will be packaged in accordance with current ATA
Specification 300 Category III and made pursuant to Delta’s Routing Guide, which
can currently be found at www.delta.com/ship. Title and risk of loss shall pass
from Gogo to Delta when Gogo delivers the shipment to the shipping carrier.
Delta shall be responsible for (and shall provide Gogo with proof of) insurance
coverage on the Shipsets shipped, and shall pay freight costs (which shall be
included on the invoice) associated with shipping the shipsets to the Designated
Destination.

 

  3.10 Inspection and Acceptance of Equipment

 

  3.10.1 Inspection and Acceptance. Upon receipt of the Equipment at the
Designated Destination, Delta shall visually inspect the Equipment to ensure
receipt of all Components in a physically undamaged condition. Delta shall
notify Gogo of any discrepancies therein within thirty (30) days following
receipt thereof (the “Return Period”). Unless Delta notifies Gogo of a
discrepancy within such period, Delta’s acceptance of any Equipment and/or
Software shall be deemed to have been made upon receipt. Nothing herein shall,
however, be construed to limit the warranty provisions of this Agreement.

 

  3.10.2 Remedies. Gogo shall accept for return any Equipment that Delta
reasonably determines to be defective during the Return Period. Unless otherwise
agreed, Delta agrees to ship any defective Equipment to Gogo, at Gogo’s sole
risk and expense, in accordance with a mutually agreed upon process. For
returned Equipment, Delta shall include on the outside packaging a return
materials authorization (“RMA”) number to be obtained by Delta from Gogo. Gogo
will issue Delta the RMA number within five (5) business days of the receipt of
such request from Delta. Gogo will, at its option and cost, promptly repair the
nonconformities or replace the nonconforming Equipment as expeditiously as
possible.

 

Page 12



--------------------------------------------------------------------------------

4. DESIGN CHANGES

 

  4.1 Mandatory Changes. In the event Gogo must change the Specifications to
help correct a safety or reliability problem, to obtain or maintain
Certification, or to ensure conformance with any applicable law or regulation
(“Mandatory Change”), Gogo will immediately submit a Design Change Form to Delta
identifying the consequences of implementing such Mandatory Change, including
(i) proposed changes to the Equipment and/or Software; and (ii) the amount of
time required to implement such change. Upon Delta’s approval, which will not be
unreasonably withheld or delayed, Gogo will at its expense promptly make the
agreed upon change and complete all other requisite work as appropriate in all
Equipment. The applicable Specifications shall be construed as incorporating the
Mandatory Change.

 

  4.2 [***]

 

  4.3 Improvements. Gogo may from time to time upgrade or improve the 2Ku System
to employ new technology or to otherwise enhance the functionality and/or
reliability of the 2Ku Connectivity Services and the User’s experience. In the
event that Gogo offers to any general commercial airline 2Ku Connectivity
Services on flights that have any material services not part of the 2Ku
Connectivity Services then available on Delta’s flights or materially enhanced
functionality or reliability as compared to the 2Ku Connectivity Services then
available on Delta’s flights, and Delta requests such service, functionality or
reliability, within a reasonable period of time Gogo will upgrade or replace the
Equipment on the Installed A/C at a mutually agreed upon cost to Delta, [***],
such that the 2Ku System provided hereunder includes such additional service,
functionality or reliability.

 

5. SERVICES

 

  5.1 Gogo to Provide. Gogo shall provide the Services described in this Section
under the terms and conditions of this Agreement. Gogo agrees to furnish all
labor, supervision, tools, equipment, parts and materials required to perform
the Services. Gogo shall perform the Services in a good and workmanlike manner,
with due professional care, in accordance with the schedules and other
performance metrics and criteria set forth herein and in any SOW hereunder.

 

  5.2 Equipment-Related Services.

 

  5.2.1 Installation. [***]

 

  5.2.1.1 Initial 2Ku Fleet.

Promptly after Delta’s notice to Gogo that Gogo is to perform installation
services, the parties shall work together in good faith to determine the
installation site, delivery date, delivery location, and installation start and
end dates (collectively, the “Installation Details”) for each tail number of the
Initial 2Ku Fleet, provided that the Installation Details shall be consistent
with the Installation Schedule and this Section 5.2.1.1. [***] Once the
Installation Details are completed, they shall become a part of the Installation
Schedule.

 

  5.2.1.2 Additional Fleet Types. For any Additional Fleet Types, the parties
will mutually agree upon the Installation Details. If requested by Delta, Gogo
will provide, for the Additional Fleet Types, the installation, training and
support services set forth in this Agreement for the Initial 2Ku Fleet.

 

Page 13



--------------------------------------------------------------------------------

  5.2.1.3 Completion. Installation of Equipment for each A/C shall be deemed to
be complete at such time as appropriate entries have been made by authorized
Gogo and Delta personnel in the maintenance log book for such A/C certifying
that the Equipment has passed the Installation Test Plan and the installation
was made in accordance with all Regulatory Approvals. Compliance with the
Installation Test Plan shall not be deemed a waiver of any warranty or other
rights provided for in this Agreement.

In the event that Gogo fails to complete any installation of Equipment on any
Production A/C within [***], upon Delta’s request, Gogo or its contractor will,
if technically feasible and if permissible under all applicable laws, rules,
regulations, Certifications and orders of regulatory agencies, “close up” its
installation work and resume installation at a subsequent time in order to
prevent the A/C from being out of service. Thereafter, Delta will use
commercially reasonable efforts to make the “closed up” A/C available for
completion of installation at a mutually agreed upon time.

 

  5.2.1.4 Installation Credit. [***]

 

  5.2.2 Prototype Installations Performed by Gogo. Gogo and Delta will
coordinate to arrange a mutually convenient date that each Prototype A/C will be
taken out of service and made available to Gogo for installation and
Certification activity (the “Out of Service Date”), taking into account the
overall installation program, and such factors as A/C availability from Delta
and engineering and installation crew availability from Gogo, among other
factors. [***] Commencing on the Out of Service Date, Gogo shall properly
install the Equipment on the Prototype A/C in accordance with all the
requirements of the Agreement and obtain all required Certifications and
Regulatory Approvals necessary so that the Prototype A/C may be returned to
revenue service (“Return to Service”) within [***] of the Out of Service Date
or, if mutually agreed by the parties, in accordance with another schedule. The
schedule shall be extended on account of work that Delta needs to accomplish on
the Prototype A/C while Gogo performs its required installation and
certification activity, if and only to the extent that the work Delta needs to
accomplish will delay or interfere with Gogo’s activities. The schedule is also
subject to extension on a day for day basis due to any Excusable Delays. Gogo
will pay Delta liquidated damages of $[***] per day, up to an aggregate maximum
amount equal to the amount to be paid by Delta (including through use of any
credits) for the Equipment installed on the applicable Prototype A/C, for each
day that Return to Service is delayed beyond [***] (or any mutually agreed
schedule other than [***]) after the Out of Service Date (the “Prototype
Credit”). The parties agree that it is difficult or impossible to determine the
damages that Delta will suffer in the event of such a delay, and that the
Prototype Credits are not a penalty but a fair and reasonable estimate of the
damages that would result from such delay.

 

  5.2.3 Ongoing Maintenance, Training and Support. [***]

 

  5.2.4 Certification. [***]

 

Page 14



--------------------------------------------------------------------------------

  5.3 2Ku Connectivity Services.

 

  5.3.1 Description. A 2Ku System Definition Document (“SDD”) that defines the
functionality of the 2Ku Connectivity Services, as well as the Equipment and
Software within the 2Ku System, is incorporated into this Agreement as
Exhibit F. At Revenue Launch, Gogo will offer in-flight wireless Internet
connectivity for Users using laptop computers and personal electronic devices
(“PEDs”) with Wi-Fi capability, using the 2Ku System (the “WiFi Services”). The
WiFi Services will permit the User to, among other things, access email, instant
messaging, text messaging, access to virtual private networks and Internet
browsing.

 

  5.3.2 IFE and Passenger Voice Communication. Gogo acknowledges that Delta has
or may have IFE systems from other providers installed on the Installed A/C, and
Delta agrees that the location of such equipment will not prevent installation
of the Equipment on such A/C in accordance with the Specifications. If the
normal operation of the Equipment is substantially affected by IFE equipment
subsequently installed by a third party, Delta and Gogo will work together in
good faith to ensure that the third party resolves any conflicts. The parties
agree that passenger voice services are not provided by Gogo under this
Agreement. If either party requests the provision of passenger voice services as
a part of this Agreement, the parties agree to discuss in good faith appropriate
terms and conditions.

 

  5.3.3 Service Levels. Gogo will provide the Equipment and 2Ku Connectivity
Services in accordance with the Service Levels.

 

  5.3.4 User Fees. [***].

 

  5.3.5 PCI Compliance. Gogo shall comply with and shall have a program to
assure Gogo’s continued compliance with, or enter into an agreement with a third
party provider of payment processing services that ensures compliance with, the
Payment Card Industry Data Security Standards (“PCI DSS”) published by the PCI
Security Standards Council, as the PCI DSS may be amended, supplemented, or
replaced from time to time, and as applicable to the transactions processed via
the 2Ku Connectivity Services. Gogo shall report in writing to Delta, at a
minimum annually, proof of such compliance with the PCI DSS. If Gogo becomes
aware that Gogo or its service provider is not, or will not likely be, in
compliance with PCI DSS for any reason, Gogo will promptly report in writing to
Delta the non-compliance or likely non-compliance.

 

  5.4

VOIP and Other Prohibited Applications. Within five (5) business days following
any date on which Gogo becomes aware that Users are using Voice over Internet
Protocol, Internet telephony or similar services (“VOIP”) through the 2Ku
Connectivity Services on Installed A/C, provided it is feasible to do so on a
commercially reasonable basis and does not materially deteriorate the User
experience or Service Levels, Gogo will at its expense either revise the 2Ku
System to block the method for such VOIP use of which Gogo is aware, or develop
and present to Delta a plan and timetable for blocking such VOIP use as
expeditiously as is possible. In the event that Delta requests that Gogo block
other applications or websites, to the extent it is technically feasible and
does not materially deteriorate the User experience or Service Levels, Gogo
will, within a reasonable period following such request, develop and present to
Delta a plan and timetable for blocking such applications and/or websites as
well as an estimate of associated costs. Delta will reimburse Gogo for the
reasonable expense of developing such a plan. Notwithstanding anything to the
contrary contained herein, (i) Gogo shall not be required to block any
application (including VOIP) or website if Gogo reasonably believes that such
blocking could

 

Page 15



--------------------------------------------------------------------------------

  cause Gogo to violate the Communications Act of 1934, any rule or regulation
promulgated by the FCC or any other law, rule or regulation applicable to Gogo
or its business; and (ii) Delta shall be solely responsible for determining what
applications (other than VOIP) and/or websites are to be blocked.

 

  5.5 Data. Data in the 2Ku System, in the Gogo Access Section (not including
the Delta Portal) and in the Gogo Portal will not be collected, transported,
stored or delivered using any Delta hardware, software, equipment or other
devices, and Delta will not have access to or control over the data. As between
the parties, Gogo shall be solely responsible for the proper collection,
processing, storage, transport, use and delivery of all data input into the 2Ku
System (other than parts of the Delta Portal) and the Gogo Portal by Users,
internet service providers or other third parties; and Delta shall be solely
responsible for the proper collection, processing, storage, transport, use and
delivery of all data input into the Delta Portal, but not the other parts of the
2Ku System, by Users, internet service providers or other third parties.

 

  5.6 Compliance with Laws and Certification.

 

  5.6.1 With respect to its obligations under this Agreement, Gogo shall comply,
and shall cause the 2Ku Connectivity Services to comply with, all applicable
U.S. laws and regulations, including without limitation privacy laws and CALEA
(Communications Assistance for Law Enforcement Act), and shall obtain the
Regulatory Approvals. Delta will cooperate with Gogo, at no charge other than
out-of-pocket expenses, in all manner reasonably necessary for Gogo to perform
its obligations under the preceding sentence. Delta will also provide Gogo, at
no charge, with access to the Installed A/C and such assistance as Gogo
reasonably requests to obtain and maintain Certification of the Equipment and
2Ku Connectivity Services, provided such access shall not unreasonably interfere
with Delta’s operations.

 

  5.6.2 In addition, Gogo shall be responsible for compliance of the 2Ku
Connectivity Services with all applicable non-U.S. laws and regulations, and
shall obtain any approvals that are required in other countries or regions, to
enable the provision of 2Ku Connectivity Services on Installed A/C operating in
such countries or regions (“Non-U.S. Compliance Requirements”). Notwithstanding
anything to the contrary contained herein, Gogo shall not be in breach of this
section 5.6.2 solely as a result of (i) its failure to obtain approvals for
providing 2Ku Connectivity Services on the ground in any country or region
unless such approval has been granted to another aeronautical Ku provider with
respect to service on a U.S. based airline and such approval has been in effect
for at least 9 months or (ii) its failure to obtain local approvals for
providing 2Ku Connectivity Services on the ground in any country as a result of
Gogo’s refusal to violate applicable laws, rules and regulations.

 

  5.7 [Intentionally Deleted.]

 

  5.8 Coverage. [***]

 

  5.9 Statements of Work. For any other Services not described herein that Gogo
is to perform pursuant to this Agreement, the parties will enter into an SOW. No
SOW will be effective unless and until signed by both parties. Gogo agrees to
provide Services requested by Delta so long as such Services are of the type
provided by Gogo to other customers and agrees to use good faith efforts to
negotiate and enter into SOWs with respect to such requested Services. All labor
rates set forth in SOWs shall be subject to Section 9.10 of this Agreement.

 

Page 16



--------------------------------------------------------------------------------

6. DELTA OBLIGATIONS

 

  6.1 Fleet Availability. Delta agrees to make A/C available to Gogo at Delta
facilities at such times consistent with Delta’s maintenance programs and
network requirements as Gogo reasonably requests for purposes of Deinstallation,
testing, maintenance, and obtaining and maintaining Certification of the
Equipment and 2Ku Connectivity Services. Delta agrees to make the Initial 2Ku
Fleet available for installation of the Equipment, and testing and Certification
of the Equipment and 2Ku Connectivity Services, in accordance with the
Installation Schedule. If Delta does not provide to Gogo notice at least [***]
prior to a failure by Delta to provide A/C in accordance with the Installation
Schedule, not due to an Excusable Delay, then Delta shall pay to Gogo, as Gogo’s
sole and exclusive remedy for such failure, an amount equal to Gogo’s actual
documented costs, not to exceed $[***] per failure, for Gogo’s installation crew
that was idled as a result of Delta’s failure. If an Installed A/C survey is
desired by Gogo, Gogo will provide Delta with at least fourteen (14) days prior
notice of its desire to perform such aircraft survey. If fourteen (14) days
prior notice is not practical under the circumstances, Delta will use
commercially reasonable efforts to accommodate Gogo.

 

  6.2 Compliance with Laws and Certification. With respect to its obligations
under this Agreement, Delta shall comply, and shall cause the Delta Portal to
comply, with all applicable U.S. laws, rules and regulations, including without
limitation privacy laws and CALEA (Communications Assistance for Law Enforcement
Act) and all applicable non-U.S. laws. Gogo will cooperate with Delta, at no
charge other than out-of-pocket expenses, in all manner reasonably necessary for
Delta to perform its obligations under the preceding sentence.

 

  6.3 Engineering. Delta will make engineering resources reasonably available to
Gogo on an agreed-upon schedule to assist with technical A/C and cabin surveys
and provide information on existing A/C systems and design-for-maintenance
knowledge.

 

  6.4 2Ku Connectivity Services Availability. Delta agrees to have the Equipment
turned on and available at all times (except when turned off by the flight crew
as required by the Documentation or for other safety or regulatory reasons) for
all passengers on board Installed A/C on all commercial flights for which the
2Ku Connectivity Services are available; [***].

 

  6.5 Information Sharing. Delta will provide Gogo with information regarding
its Load Factor no less frequently than monthly, as well as such additional
information as Gogo reasonably requests and Delta can reasonably provide
(subject to third party confidentiality obligations) to improve passenger use of
the 2Ku Connectivity Services and revenue generation.

 

7. JOINT MARKETING AND PORTAL

 

  7.1 Initiatives. The parties will cooperate in developing and implementing
joint and separate initiatives to market, promote and advertise the 2Ku
Connectivity Services. Neither party will undertake any material promotion
without obtaining the written approval of the other party (the term “promotion”
for this purpose includes, without limitation, offering 2Ku Connectivity
Services for free or at discounted test or promotional rates).

 

  7.2 Publicity. No later than February 25, 2015, the parties agree to make a
public announcement in the form attached hereto as Exhibit K. Except as set
forth above, neither party will, without the other party’s prior written consent
in each instance, (a) use in advertising, publicity or marketing communications
of any kind the name or other trademarks of the other party or any of its
Affiliates, or any employee of either, or (b) represent, directly or indirectly,
that any product or service provided by a party has been approved or endorsed by
the other party or any of its Affiliates.

 

Page 17



--------------------------------------------------------------------------------

  7.3 Promotions. In addition to general promotion of the 2Ku Connectivity
Services, Gogo and Delta will work together to develop promotional plans
targeted at Delta’s premium passengers and other targeted groups. [***].

 

  7.4 Portal.

 

  7.4.1 [Reserved].

 

  7.4.2 Delta Portal. The parties agree and acknowledge that unless and until
Delta elects to revert to the Gogo Portal as permitted by Section 1 of Exhibit A
to the Portal SOW, the Delta Portal shall be in effect throughout the Term.
[***]

 

  7.4.3 Advertising.

 

  (a) Each party will use commercially reasonable efforts to support the sale of
online advertising that will appear on the Delta Portal. Specifically, (i) Gogo
and Delta will continue to sell advertising for the Portal and (ii) Delta’s
design for the Delta Portal will include IAB standard advertising units (the “Ad
Units”) in mutually-agreed upon locations that will be determined once the Delta
Portal design is established.

 

  (b) [***]

 

  (c) [***]

 

  7.4.4 Terms of Use and Privacy. Gogo shall be responsible for the Terms of Use
and Privacy Policy for the 2Ku Connectivity Services and with respect to the
Gogo Portal. Delta shall be responsible for the Terms of Use and Privacy Policy
with respect to the Delta Portal. Each party shall promptly provide the other
with copies of any legal notices delivered to it that may result in liability to
the other party.

[***]

[***]

 

  7.5 Whitelisted Sites. [***]

 

8. PROJECT ADMINISTRATION

 

  8.1 Program Managers. Gogo and Delta will each provide a dedicated program
manager and such other human resources, including resources onsite at certain
locations at certain times, as may reasonably be required to achieve the Program
plan and schedule.

 

  8.2 Meetings. The parties agree to participate in regular meetings with the
appropriate personnel. Unless otherwise mutually agreed, Program reviews will be
held every month during the installation of the Equipment.

 

  8.3 Cooperation. The parties shall cooperate with one another in connection
with the Program, including, without limitation, by each providing the other
with reasonable and timely access to appropriate and accurate data (without
independent verification thereof), information and personnel. Each party shall
be responsible for, and shall use reasonable commercial efforts to remedy, its
own failure in such regard.

 

Page 18



--------------------------------------------------------------------------------

  8.4 Program Reports. The parties will provide Program reports (“Reports”) to
one another on a regular basis to keep one another informed of the status of the
Program and the Services in a timely manner. The parties will mutually agree
upon the information to be included in, and format of, the Reports.

 

  8.5 Employees and Subcontractors of Gogo

 

  8.5.1 Gogo may utilize the services of subcontractors in the provision of the
Equipment or performance of the Services. Gogo’s engagement of subcontractors
will not relieve Gogo of its responsibility and obligation under this Agreement
to perform fully in accordance with its terms.

 

  8.5.2 Gogo shall provide the names and job responsibilities of all applicable
individuals providing installation support or other Services on Delta’s aircraft
or premises, whether employees, subcontractors or employees of subcontractors.
Notwithstanding anything in this Agreement to the contrary, all personnel
providing any of the Services under this Agreement on behalf of Gogo, whether
employees, subcontractors or employees of subcontractors, shall comply with
Delta’s technical operations policies and procedures, a copy of the relevant
portions of which Delta shall provide to Gogo in advance and from time to time
as updated.

 

  8.5.3 Gogo shall pay, and hereby accepts full and exclusive liability for the
payment of, any and all contributions and taxes for and on account of
unemployment compensation, disability insurance, old age pension, or annuities,
and all similar payments or contributions now or hereafter imposed by any
Federal, state, or local governmental authority, with respect to or measured by
wages, salaries, or other compensation paid by Gogo to persons employed or
retained by Gogo or its contractors; and Gogo further agrees to indemnify and
save Delta and its Affiliates harmless from and against any and all such
liability or claims.

 

  8.5.4 All Services shall be furnished by Gogo as an independent contractor.
Subject to Sections 8.5.5 and 8.5.6, Gogo shall determine how to staff the
Services under this Agreement. Under no circumstance shall any Gogo personnel
utilized by Gogo to perform the Services be deemed employees of Delta. Delta and
Gogo are not joint employers for any purpose under this Agreement.

 

  8.5.5 If any of the individuals whose names have been provided to Delta under
Section 8.5.2 of this Agreement appears on the Transportation Security
Administration Watchlist, Gogo shall, upon written notice of Delta, promptly
remove the individual from performing Services on the A/C.

 

  8.5.6 All individuals providing installation/Deinstallation support or other
Services on Delta’s aircraft or premises shall comply with the airworthiness
requirements set forth in Exhibit E, which may be updated by Delta from time to
time upon providing written notice to Gogo. If any such individual is
unacceptable to Delta for any lawful, commercially-reasonable reason, Delta
shall notify Gogo in writing and Gogo shall promptly remove the named individual
from performing such work or Services. Gogo shall, if requested by Delta,
promptly provide a replacement with equal or better qualifications and skills to
continue such work or Services at no increase in cost to Delta, within an agreed
upon time.

 

  8.6

Work on Delta’s Premises; Safety; Security. To the extent that any Services are
performed on Delta’s premises, Gogo shall conduct the Services in such a manner
that the work does not unreasonably interfere with the operation of other Delta

 

Page 19



--------------------------------------------------------------------------------

  business conducted on the premises. Gogo shall confine all equipment,
apparatus, materials and operations to limits reasonably indicated by the proper
representative of Delta, and Gogo shall not unnecessarily encumber the premises
with materials. Gogo shall strictly comply with all of Delta’s work and safety
rules, as communicated to Gogo by Delta from time to time, and as the same may
be updated and amended by Delta from time to time and communicated to Gogo. By
requiring compliance therewith, Delta does not assume, abrogate, or undertake to
discharge any duty or responsibility of Gogo to its employees and its
subcontractors’ employees or other person. Gogo is solely responsible for
ensuring that its employees, its subcontractors, and their subcontractors and
employees will perform all Services in a safe manner and in accordance with all
applicable safety laws and regulations, including without limitation the FAA’s
substance abuse policies. Gogo and all individuals performing Services on Gogo’s
behalf, whether employees, subcontractors or employees of subcontractors, shall
fully comply, at Gogo’s expense, with any applicable security rules or
procedures of any airport or authorities or governmental authorities, including
the acquisition and display of any required badges, other credentials or
security clearances.

 

  8.7 [***]

 

9. FEES

 

  9.1 Revenue Share for 2Ku Connectivity Services. Gogo will pay Delta [***] of
Connectivity Revenue (the “Delta Connectivity Revenue Share”).

 

  9.2 [Intentionally Deleted.]

 

  9.3 Sponsorships. For any Sponsorship conducted on one or more Installed A/C,
Baseline Revenue will be allocated [***].

 

  9.4 Portal Revenue. During any period in which the Gogo Portal is in effect,
Portal Revenue will be allocated [***].

 

  9.5 Usage Fee. All Delta data usage will be governed by the Data Usage
Agreement.

 

  9.6 [Intentionally Deleted.]

 

  9.7 Extended Warranty Fee. If Delta elects to extend the Warranty Period for
any one or more Installed A/C pursuant to Section 10.3 below, Delta will pay
Gogo the applicable Extended Warranty Fee for such Installed A/C.

 

  9.8 Invoices and Payment. All amounts shall be payable in U.S. Dollars.

 

  9.8.1

By Delta. Payment by Delta for Equipment shall be made net forty-five (45) days
from the date of issuance of Gogo’s invoice therefor, which issuance shall not
precede shipment of the Equipment. Payment by Delta for the Extended Warranty
Fee, Per Diem Rate (if applicable), liquidated damages and equipment price
adjustments pursuant to Section 2.6 (if applicable) and any Services shall be
made net forty-five (45) days from the date of issuance of Gogo’s invoice
therefor. Gogo’s share of Portal Revenue and Sponsorship Revenue collected by
Delta will be calculated on a calendar quarter basis and paid to Gogo within
forty-five (45) days of the end of the calendar quarter in which Delta collected
such revenue. In the event that Delta in good faith disputes any invoiced
amount(s), then within forty-five (45) days following issuance of the invoice,
Delta will notify Gogo in writing of the disputed amount(s) and submit payment
for all undisputed amounts in accordance with this Section 9.8.1, and Delta’s
nonpayment of such disputed amounts pending resolution will not constitute a
breach by Delta of

 

Page 20



--------------------------------------------------------------------------------

  this Agreement. The unpaid disputed amount(s) will be resolved by mutual
negotiations of the parties. Invoices to Delta hereunder shall be sent by Gogo
using Delta’s electronic invoicing system.

 

  9.8.2 By Gogo. All amounts payable to Delta shall be paid via credit or by
wire transfer or electronic payment through the Automated Clearing House to
Delta’s depository bank at the following address:

Invoices to Gogo should be sent by Delta to the following address:

Gogo LLC

Attn: Accounts Receivable

1250 N. Arlington Heights Road, Suite 500

Itasca, IL 60143

 

  9.9 Taxes.

 

  9.9.1 “Tax” or, collectively, “Taxes,” means any and all sales, use, excise,
value added and other similar taxes levied or imposed by any Federal, state,
local or foreign taxing authority, together with all interest, penalties and
additions imposed with respect to such amounts.

 

  9.9.2 Gogo shall be responsible for, and hereby accepts full and exclusive
liability for the payment of, Taxes arising out of or in connection with the
performance of this Agreement; provided, however, that Delta shall pay, and
hereby accepts full and exclusive liability for the payment of, Taxes levied,
imposed or assessed in connection with the Extended Warranty Fee and Taxes
levied, imposed or assessed in connection with the delivery, ownership,
transfer, use, possession or return of the Equipment.

 

  9.9.3 In connection with the performance of this Agreement, each party shall
pay, and hereby accepts full and exclusive liability for the payment of, its own
Taxes levied, imposed or assessed on its gross receipts, income, profits,
capital or net worth.

 

  9.9.4 If a claim is made against either party for Taxes with respect to which
other party is liable for a payment hereunder, the party receiving such claim
shall promptly notify the other party of such claim; provided however, that
failure to give notice will not relieve the other party of its obligations
hereunder, unless and except to the extent that (i) such failure increases the
amount for which the other party would have been liable in the absence of such
failure, or (ii) such failure results in the imposition of, or an increase in
the amount of, any penalty or interest which is the subject of such claim. The
other party may, in good faith, with due diligence and at its expense, contest
the validity, applicability, or amount of such Taxes. Unless otherwise permitted
by law or by agreement of the parties, the party against whom the claim was made
will coordinate such contest, and such party shall make good faith efforts to
contest such claim in cooperation with the other party and in accordance with
the other party’s reasonable requests and directions. If either party receives
any refund of a Tax for which the other party has provided payment hereunder,
that party shall promptly, but in any event within thirty (30) days of receipt
of such refund, remit such refund to the other party, together with any interest
refunded on such amount.

 

  9.10 [***]

 

Page 21



--------------------------------------------------------------------------------

  9.11 Audit.

 

  9.11.1 By Delta. Gogo shall keep full and accurate records in connection with
providing the Equipment, Software and Services and any revenue sharing
obligations, and shall make each such record available for audit by an auditor
selected by Delta in accordance with this Section 9.11.1 for a period of [***]
from the date on which the record is created; provided, however, such auditor
shall not be entitled to access any information that Gogo may not disclose
pursuant to confidentiality obligations to any third party. Any such audit may
be conducted no more than once per year (other than audits of Gogo’s compliance
with Section 9.10) upon reasonable advance written notice and in a manner that
minimizes disruption of Gogo’s business, at Delta’s expense by a leading public
accounting firm appointed by Delta and approved by Gogo, such approval not to be
unreasonably delayed or withheld. Any such auditor shall agree, in a writing
reasonably satisfactory to Gogo, to maintain the confidentiality of all
information disclosed pursuant to such audit. Notwithstanding anything to the
contrary contained herein, with respect to Gogo’s compliance with Section 9.10,
Delta may cause an audit to be conducted if, once Gogo provides certification
affirming Gogo’s compliance with Section 9.10, Delta has reason to doubt the
accuracy of such certification (in which case the expenses will be borne by
Delta if the audit confirms Gogo’s compliance and by Gogo if Gogo is found not
to be in compliance). With respect to any audit of Section 9.10, the auditor
shall, subject to appropriate confidentiality agreements, have access to
information regarding Gogo’s arrangements with other airlines but the report
delivered by such auditor to Delta shall be drafted in a way that preserves the
anonymity of other Gogo airline partners.

 

  9.11.2 By Gogo. Delta shall keep full and accurate records related to
installation and repair of all Equipment by Delta, the Take Rate and any revenue
sharing obligations, and shall make each such record available for audit by an
auditor selected by Gogo in accordance with this Section 9.11.2 for a period of
[***] from the date on which the record is created; provided, however, such
auditor shall not be entitled to access any information that Gogo may not
disclose pursuant to confidentiality obligations to any third party. Any such
audit may be conducted no more than once per year upon reasonable advance
written notice and in a manner that minimizes disruption of Delta’s business, at
Gogo’s expense by a leading public accounting firm appointed by Gogo and
approved by Delta, such approval not to be unreasonably delayed or withheld. Any
such auditor shall agree, in a writing reasonably satisfactory to Delta, to
maintain the confidentiality of all information disclosed pursuant to such
audit.

 

10. WARRANTY

 

  10.1 General Representations and Warranties.

 

  10.1.1 Each party hereby represents and warrants to the other party the
following:

10.1.1.1 Such party is duly organized and validly existing and has the power and
authority to execute and deliver, and to perform its obligations under, this
Agreement.

10.1.1.2 Such party’s execution and delivery of this Agreement and performance
of its obligations hereunder have been and remain duly authorized by all
necessary action, do not require any approval or consent of equityholders (or if
such approval is required, such approval has been

 

Page 22



--------------------------------------------------------------------------------

obtained), do not require the approval or consent of any court or governmental
agency or authority other than as specifically provided herein, and do not
contravene any provision of its certificate of incorporation or by-laws (or
equivalent documents) or any law, regulation or contractual restriction binding
on or affecting it or its property except as expressly set forth herein.

10.1.1.3 This Agreement is such party’s legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

 

  10.1.2 Gogo hereby represents and warrants to Delta the following:

10.1.2.1 All Equipment and Software provided hereunder will be new unless
otherwise specified, be free from all liens or encumbrances granted or created
by Gogo, be free from defects in materials, design and workmanship, be designed
for use in the A/C environment and be fit for its intended purpose, including
architecture, selection of materials, engineering and process of manufacture.

10.1.2.2 At all times during the Term. the 2Ku System and Gogo Portal will
comply with all applicable laws, rules and regulations, including without
limitation, all FAA orders or regulations and those of any other United States
or international regulatory agency or body having jurisdiction over the 2Ku
System and Portal.

10.1.2.3 Gogo will be responsible for obtaining and maintaining all Regulatory
Approvals required to operate the 2Ku System and the Gogo Portal and perform the
Services during the Term.

10.1.2.4 At all times during the Term, the Services will be performed in a
professional and workman-like manner consistent with industry standards, and the
personnel used to provide the Services are properly licensed and qualified and
have the skill, experience and knowledge necessary to carry out the tasks
allocated to them.

 

  10.1.3 Delta hereby represents and warrants to Gogo the following:

10.1.3.1 At all times during the Term, the Delta Portal will comply with all
applicable laws, rules and regulations, including without limitation, all FAA
orders or regulations and those of any other United States or international
regulatory agency or body having jurisdiction over the Portal.

10.1.3.2 Delta will be responsible for obtaining and maintaining all Regulatory
Approvals required to operate the Delta Portal during the Term.

 

  10.2 Product Warranties. Gogo warrants that:

 

  10.2.1 At all times during the Term, all Equipment and Software provided
hereunder will be free from material defects in material, workmanship and
design.

10.2.2 During the Warranty Period, the Equipment and Software provided hereunder
will operate in accordance with the Specifications.

 

Page 23



--------------------------------------------------------------------------------

  10.3 Warranty Period. Delta shall have the right to perform Extended Warranty
Touch Labor itself or through the use of third parties, in accordance with
Delta’s component maintenance manual, provided that such Delta component
maintenance manual is materially consistent with Gogo’s maintenance manual.
Notwithstanding any requirements in Gogo’s maintenance manual, Delta shall have
the right procure replacement components and parts from a third party with the
exception of the components and parts set forth in Exhibit A. [***]

 

  10.4 Conditions. As soon as practicable after learning of any loss or damage
of the Equipment and subject to Delta’s damage reporting procedures (a copy of
which procedures has been provided to Gogo prior to execution of this
Agreement), Delta will provide Gogo full details thereof. The warranties set
forth in Section 10.2 shall not apply to the extent the Equipment or Software
has been subjected to misuse, neglect or accident, or has been modified or
tampered with by any party other than Gogo, its service providers, or (if and to
the extent authorized by Gogo) Delta.

 

  10.5 Remedies. In the event of a breach of Section 10.2, Gogo will remove and
repair or replace and reinstall the defective Equipment as soon as reasonably
possible so that the 2Ku Connectivity Services meet the Service Levels. Provided
the defective Equipment was not damaged by a party other than Gogo or its
service providers, Gogo shall pay all costs associated with the return, repair
or replacement and re-installation thereof. This Section 10.5 sets forth Gogo’s
sole obligations, and Delta’s sole and exclusive remedies, for any breach of the
warranties set forth in Section 10.2.

 

  10.6 Disclaimer. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY
MAKES ANY WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION,
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, TITLE, OR
NONINFRINGEMENT WITH REGARD TO ANY EQUIPMENT, SERVICE OR MATERIALS PROVIDED
UNDER THIS AGREEMENT.

 

11. TERM AND TERMINATION

 

  11.1 Term. The term of this Agreement shall begin on the Effective Date and
shall continue until the earlier of (a) the tenth anniversary of the first
Trigger Date and (b) February 28, 2027, unless sooner terminated in accordance
with its terms (the “Term”).

 

  11.2 Termination for Cause.

 

  11.2.1 Either party may elect to terminate this Agreement if:

 

  11.2.2 The other party materially breaches its obligations under this
Agreement and, if the breach is curable, fails to cure such breach within sixty
(60) days following receipt of notice of such breach; or

 

  11.2.3 The other party files a voluntary petition in bankruptcy, is
adjudicated as bankrupt or insolvent, files any petition or answer seeking any
reorganization, composition, readjustment, liquidation or similar relief for
itself under any present or future statute, law or regulation, seeks, consents
to or acquiesces in the appointment of any trustee, receiver or liquidator for
itself, makes any general assignment for the benefit of creditors, admits in
writing its inability to pay its debts generally as they become due, ceases
doing business or ceases providing services necessary for operation of the 2Ku
System or the Equipment; or

 

Page 24



--------------------------------------------------------------------------------

  11.2.4 If a petition is filed against the other party seeking any
reorganization, composition, readjustment, liquidation or similar relief for
such party under any present or future statute, law or regulation, which
petition remains undismissed or unstayed for an aggregate of thirty (30) days
(whether or not consecutive), or if any trustee, receiver or liquidator of
either party is appointed, which appointment remains unvacated or unstayed for
an aggregate of thirty (30) days (whether or not consecutive); or

 

  11.2.5 Any representation or warranty made by either party in Section 10 is
incorrect at the time given in any material respect.

 

  11.2.6 With respect to each Fleet Type, at any time after the first
anniversary of the applicable Trigger Date for such Fleet Type, Delta may elect
to terminate this Agreement with respect to such Fleet Type by providing [***]
advance written notice to Gogo if the average monthly Take Rate for all Flight
Segments on such Fleet Type for any twelve (12) months preceding such notice is
less than [***]. Gogo will provide Delta with the number of passengers accessing
the 2Ku Connectivity Services on each Flight Segment. During the first year
after the Trigger Date for each Fleet Type, Gogo will provide such information
to Delta on a weekly basis, and thereafter on a monthly basis. Neither party
shall be liable to the other party for any damages arising out of a termination
pursuant to this paragraph.

 

  11.2.7 With respect to each Fleet Type, if at any time during the Term (A) an
in-flight connectivity services provider other than Gogo offers a connectivity
service, (B) which provides [***], (C) such that Delta reasonably believes
[***], (D) such competitive system is installed and operational on more than
[***] commercial aircraft or is otherwise [***], and (E) Delta has completed
sourcing processes with respect to the competitive offering at least as rigorous
as those undertaken by Delta in evaluating Gogo such that Delta can validate the
technology, functionality and feasibility of the competitive offering and
provide objective system performance and functionality criteria to Gogo for its
use in determining whether it wishes to submit a proposal as contemplated below,
then Delta may elect to terminate this Agreement with respect to such Fleet Type
by providing at least [***] advance written notice to Gogo. Gogo will have the
opportunity to submit a proposal, which proposal will include, without
limitation, proposed terms regarding pricing, system functionality and
implementation dates, and Delta will in good faith consider such proposal. If
Delta reasonably determines that Gogo’s proposal is at least as favorable as the
competitor’s offering with respect to system functionality, user experience and
system performance and Delta and Gogo can reach agreement as to pricing,
implementation dates and other key terms, this Agreement will be amended to
incorporate such additional or replacement offering or functionality and the
agreed upon terms. If (i) Gogo declines or fails to submit a proposal to Delta
at least [***] prior to the effective date of termination, (ii) Delta reasonably
determines that Gogo’s proposal is not as favorable as the competitor’s offering
with respect to system functionality, user experience and system performance, or
(iii) Delta and Gogo cannot reach agreement as to pricing, implementation dates
and other key terms, this Agreement will terminate as to such Fleet Type per
Delta’s termination notice. Neither party shall be liable to the other party for
any damages arising out of a termination pursuant to this paragraph.

 

  11.2.8 If any Failure (as defined in Section 2.5) extends beyond [***], Delta
shall have the right to terminate this Agreement with respect to the affected
Fleet Type.

 

Page 25



--------------------------------------------------------------------------------

  11.3 Early Termination by Delta. Delta may terminate this Agreement in whole
but not in part, without cause, at any time following the fifth anniversary of
the first Trigger Date. Upon such termination, Delta will pay to Gogo, as Gogo’s
sole and exclusive remedy for termination under this Section, an amount
calculated as follows (the “Early Termination Fee”):

[***] of the Lost Revenue for the first [***] period between the effective date
of termination and the date that is [***] from the first Trigger Date, plus

[***] of the Lost Revenue for each subsequent [***] period (if any) until the
date that is [***] from the first Trigger Date, minus

Any amounts paid by Delta for Delta Funded STCs that were not recovered by Delta
pursuant to Section 5.2.4.

provided that the amount payable by Delta shall be prorated for any partial
twelve (12) month period.

The “Lost Revenue” shall equal [***] for the [***] immediately preceding the
effective date of termination pursuant to this Section 11.3.

For example, if the first Trigger Date occurs on February 1, 2014 and Delta
elects to terminate the Agreement pursuant to this Section 11.3 on [***]:

Lost Revenue would be equal to the sum of [***].

The Early Termination Fee would be equal to [***].

 

  11.4 Effects of Termination. Upon termination or expiration of this Agreement
(in whole or in part) for any reason:

 

  11.4.1 Except as expressly set forth to the contrary, any amounts owed to Gogo
or Delta under this Agreement before such termination or expiration (with
respect to the affected Fleet Type if a termination in part) will be immediately
due and payable; and

 

  11.4.2 Except as otherwise provided herein with respect to particular
warranties or licenses, all warranties and licenses set forth herein shall
remain in full force and effect, subject to the terms and conditions set forth
herein, and shall survive the termination or expiration of this Agreement for
any reason.

 

  11.5 Termination Assistance. Effective upon any expiration or termination of
this Agreement other than termination by Gogo pursuant to Section 11.2.1, Gogo
shall, in a commercially reasonable manner and subject to Delta’s ongoing
compliance with the terms and conditions of this Agreement, continue to provide
the 2Ku Connectivity Services for such period of time as Delta reasonably
requests (the “Termination Assistance Period”) and provide to Delta and any
successor connectivity provider identified by Delta all reasonably requested
non-confidential information and assistance to wind down the Program and remove
the Equipment from the Installed A/C in a manner that provides the least
reasonably possible adverse effect on Delta. [***].

 

  11.6 Remedies. Unless otherwise specifically set forth to the contrary herein,
rights of termination are without prejudice to any remedies available to the
parties under this Agreement for breach, at law or in equity; provided that any
termination of this Agreement by Delta as set forth in Section 11.2.8 shall
relieve Gogo of any obligation to pay any Liquidated Damages under this
Agreement.

 

Page 26



--------------------------------------------------------------------------------

12. INTELLECTUAL PROPERTY RIGHTS

 

  12.1 Ownership. Delta acknowledges and agrees that, as between the parties,
Gogo is the owner of all right and title in and to the Gogo Technology and that
all intellectual property rights, including copyrights, trade secrets and patent
rights, embodied in the Specifications and the Equipment and Software shall be
exclusively vested in Gogo. Gogo acknowledges and agrees that, as between the
parties, Delta is the owner of all right and title in and to the Delta
Technology.

 

  12.2 Rights in Marks. Gogo acknowledges that the marks shown as Delta marks on
Exhibit G hereto (the “Delta Marks”) are the property of Delta as owner or
licensee, and that only such marks may be used by Gogo in marketing and
promoting the 2Ku Connectivity Services, and that upon expiration or termination
of this Agreement, Gogo will immediately cease use of such marks; provided that
Delta may revoke the right of Gogo to use any Delta Mark upon termination of
Delta’s property rights therein. Delta acknowledges that the marks shown as Gogo
marks on Exhibit G hereto are the property of Gogo and the only marks owned by
Gogo that may be used by Delta in marketing and promoting the 2Ku Connectivity
Services (the “Gogo Marks”), and that upon expiration or termination of this
Agreement, Delta will immediately cease use of such marks. Except as expressly
set forth in this Agreement, no right, property, license, permission or interest
of any kind in or to the marks owned by either party is or is intended to be
given or transferred to or acquired by the other party by the execution,
performance or non-performance of this Agreement or any part hereof. Each party
agrees that it shall in no way contest or deny the validity of, or the right or
title of the other party in or to its, marks, and shall not encourage or assist
others, directly or indirectly, to do so, during the Term of this Agreement and
thereafter. Neither party will take actions that are adverse to the other
party’s ownership rights in or to its marks, nor shall either party
intentionally utilize the other party’s marks in any manner that would diminish
their value or harm the reputation of the other party. Neither party shall use
or register any domain name that is identical to or confusingly similar to any
of the other party’s marks.

 

  12.3 Use of the Delta Marks. Before any reproduction, display, distribution or
other use of the Delta Marks or any other reference to Delta, Delta’s
Affiliates, or the products or services of Delta or its Affiliates, Gogo shall
submit to Delta a sample of the proposed use and obtain Delta’s prior written
approval, which Delta may withhold in its sole discretion. Without limiting the
generality of the foregoing, Delta shall be entitled to disapprove any use of
the Delta Marks which, in the reasonable opinion of Delta, might (i) subject
Delta or its Affiliates to unfavorable regulatory action, violate any law,
infringe upon the rights of third parties, or subject Delta or its Affiliates to
liability for any reason; or (ii) adversely affect Delta’s or its Affiliates’
public image, reputation, or goodwill.

 

  12.4 Protective Measures for the Marks. Delta may require the placement of
appropriate and reasonable trademark, service mark or copyright notices within
or on the Portal as may be necessary or prudent to protect Delta’s right, title
and interest in and to the Delta Marks. All uses of the Delta Marks shall inure
to the benefit of Delta as owner, all uses of the Gogo Marks shall inure to the
benefit of Gogo as owner, and the use of the Delta Marks in conjunction with the
Gogo Marks shall not create a unitary or composite mark. Upon expiration or
termination of this Agreement for any reason, neither party shall thereafter use
any expression in connection with any business in which it may thereafter be
engaged which, in the reasonable judgment of the other party, so nearly
resembles the other party’s Marks as may be likely to lead to confusion or
uncertainty on the part of the public.

 

Page 27



--------------------------------------------------------------------------------

13. CONFIDENTIALITY

 

  13.1 Confidential Information. Each party (for the purposes of this Article, a
“Receiver”) shall maintain in strict confidence, and agrees not to disclose to
any third party, except as necessary for the performance of this Agreement when
authorized by the other party (for the purposes of this Article, a “Discloser”)
in writing, Confidential Information that the Receiver receives from the
Discloser or its Affiliates. Notwithstanding the foregoing, Gogo may share the
contents of this Agreement with investment bankers and prospective investors who
have, prior to any disclosure, agreed in writing to confidentiality restrictions
that are not less onerous than those that apply to Gogo under this Agreement,
and Delta may disclose such Confidential Information as is reasonable or
necessary for installation, operation, maintenance and Deinstallation of the
Equipment to third parties who have, prior to any disclosure, agreed in writing
to confidentiality restrictions that are not less onerous than those that apply
to Delta under this Agreement. “Confidential Information” means: (A) the terms
and conditions of this Agreement; (B) all information regarding identifiable
individuals, including without limitation customers or employees, which
information has been collected by or on behalf of the Discloser or its
Affiliates (“PII” or “Personally Identifying Information”); (C) all information
that is provided by either party to the other party’s employees to perform
Services for Delta pursuant to this Agreement or obtained by the other party’s
employees during the provision of Services; and (D) all non-public information
of the Discloser or its Affiliates that (i) is of a confidential or proprietary
nature, (ii) relates to the subject matter of this Agreement and (iii) a
reasonable person would or should understand to be confidential.

 

  13.2 Exclusions. Confidential Information does not include information: that
is, or subsequently may become, within the knowledge of the public generally
through no fault of the Receiver; that the Receiver can show was previously
known to it as a matter of record at the time of receipt; that the Receiver may
subsequently obtain lawfully from a third party who has lawfully obtained the
information free of any confidentiality obligations; or that the Receiver may
subsequently develop as a matter of record, independently of disclosure by the
Discloser.

 

  13.3 Duration of Obligation. The confidentiality obligation with respect to
Confidential Information received by either party shall remain in effect until
three (3) years from the termination or expiration of this Agreement, including
any renewals or extensions thereof. The confidentiality obligation with respect
to Confidential Information consisting of PII shall remain in effect in effect
for a period of ten (10) years from the date of receipt of the PII. Upon the
expiration or termination of this Agreement for any reason, Receiver shall
immediately return to Discloser or destroy all Confidential Information in
Receiver’s possession or control, as Discloser directs.

 

  13.4 Court Order and Regulatory Filings. Notwithstanding the restrictions in
this Article, the Receiver may disclose Confidential Information to the extent
required by an order of any court, a governmental regulatory agency (in a
securities or other filing) or other governmental authority having jurisdiction
or by operation of law, but in any such event only after the Receiver has
notified the Discloser (if such notification is permitted under the order) and
Discloser has had the opportunity, if possible, to obtain reasonable protection
for such information in connection with such disclosure.

 

  13.5 Ownership. Except as otherwise expressly provided in this Agreement, as
between Discloser and Receiver, Discloser shall own all right title and interest
in and to its Confidential Information.

 

  13.6 Additional Provisions regarding PII. In addition to the other obligations
in this Article 13, the parties shall abide by the provisions of this
Section 13.6 concerning PII. For the purposes of these provisions: the terms
“process,” “processing” or “processed” in relation to PII include, without
limitation, collection, recording, organization, storage, amendment, retrieval,
consultation, manipulation, and erasure.

 

  13.6.1 General: Discloser has entrusted Receiver with PII. Receiver agrees to
use reasonable measures to prevent the unauthorized processing, capture,
transmission and use of PII which Discloser may disclose to Receiver during the
course of Discloser’s relationship with Receiver.

 

Page 28



--------------------------------------------------------------------------------

  13.6.2 Processing and Use of PII: Receiver shall process and use PII solely in
accordance with the provisions of this Agreement. Receiver shall not process or
use PII for any purpose not specifically set forth in this Agreement without
Discloser’s express prior written consent. At any time, Discloser may make
inquiries to Receiver about PII transferred by Discloser and stored by Receiver,
and Receiver agrees to provide to Discloser copies of such PII as maintained by
Receiver within a reasonable time and to perform corrections or deletions of, or
additions to, PII as reasonably requested by Discloser.

 

  13.6.3 Discloser’s Inspection Rights: Discloser shall have the right upon
reasonable prior notice of at least ten (10) business days to verify Receiver’s
compliance with the terms and conditions of this Agreement, or to appoint a
third party under covenants of confidentiality to verify the same on Discloser’s
behalf. Receiver shall grant Discloser’s agents supervised, unimpeded access to
the extent necessary to accomplish the inspection and review of all data
processing facilities, data files and other documentation used by Receiver for
processing and utilizing PII in relation to this Agreement. Receiver agrees to
provide reasonable assistance to Discloser in facilitating this inspection
function.

 

  13.6.4 Transmission of Confidential Information or PII to Third Parties:
Receiver may not transfer Confidential Information or PII to any third party
without Discloser’s prior written consent, and then only upon such third party’s
execution of an agreement containing covenants for the protection of
Confidential Information or Pll no less stringent than those contained in this
Agreement.

 

  13.7 Data Protection and Security. Receiver shall implement, at a minimum, the
data protection measures and observe the minimum standards for the security of
Pll and Confidential Information as set forth below:

 

  13.7.1 Access of Persons: Receiver agrees to use reasonable measures to
prevent unauthorized persons from gaining access to Confidential Information or
the data processing equipment or media where PII is stored or processed.
Receiver agrees to provide its employees and agents access to Confidential
Information or PII on a need-to-know basis only and agrees to cause any persons,
including, without limitation, third-party vendors, having authorized access to
such information to be bound by obligations of confidentiality, non-use and
non-disclosure no less stringent than those imposed upon Receiver by this
Agreement.

 

  13.7.2 Data Media: Receiver agrees to use reasonable measures to prevent the
unauthorized reading, copying, alteration or removal of the data media used by
Receiver and containing Confidential Information or PII.

 

  13.7.3

Data Retention: Receiver shall not retain Confidential Information or Pll any
longer than is reasonably necessary to accomplish the intended purposes for
which Confidential Information or Pll was transferred as set forth in this
Agreement. Upon the earlier expiration or termination of this Agreement or

 

Page 29



--------------------------------------------------------------------------------

  the written request of Discloser, Receiver shall delete and/or destroy all
Confidential Information or PII in Receiver’s possession, including any copies
thereof, and shall deliver a written statement to Discloser within thirty
(30) days of Discloser’s request confirming that Receiver has done so.

 

  13.7.4 Data Memory: Receiver agrees to use reasonable measures to prevent
unauthorized data input into memory and the unauthorized reading, alteration or
deletion of Confidential Information or PII.

 

  13.7.5 Personnel: Upon request, Receiver shall provide Discloser with a list
of Receiver’s employees entrusted with processing the Confidential Information
or PIl transferred by Receiver, together with a description of their access
rights.

 

  13.7.6 Transmission: Receiver agrees to use reasonable measures to prevent
Confidential Information or Pll from being read, copied, altered or deleted by
unauthorized parties during the transmission thereof or during the transport of
the data media on which Confidential Information or Pll is stored.

 

  13.7.7 Breach Notification: Receiver will report security breaches (data or
network) to the Discloser in a prompt and timely manner and assist the
Discloser’s investigation of such breach.

 

  13.8 Other Obligations. The obligations set forth in this Section 13 are in
addition to, and not in lieu of, any fiduciary duties or obligations of
confidentiality or nondisclosure that the parties may have to each other under
the common law, laws providing for the protection of trade secrets, or other
statutory law.

 

14. INDEMNITY

 

  14.1 Indemnity by Gogo. Gogo will defend, indemnify and hold harmless Delta,
its Affiliates, and each of their respective directors, officers, employees, and
agents (collectively herein the “Delta Indemnified Parties”), against and from
all claims, suits, judgments, losses, damages, fines, penalties, liabilities or
costs (including reasonable attorneys’ fees, interest and expenses) resulting
from any claim, suit or demand by any third party, including but not limited to
injuries or deaths of persons, loss of or damage to real or personal property,
and liability or obligations under or with respect to any violation of federal,
state or local laws, regulations, rules, codes and ordinances, arising out of
(a) any act or omission by Gogo (or anyone for whose acts Gogo may be liable) in
connection with Gogo’s performance or nonperformance under this Agreement,
(b) the installation, operation, use or Deinstallation of the Equipment, the
Software or the Services (including without limitation the collection,
processing, storage, transport, use and delivery of data), (c) any claim that
the Equipment, the Software, Gogo Technology or the Services infringes or
misappropriates any patent, copyright, trade secret or other proprietary right,
or (d) any failure by Gogo or parties for which it is responsible under this
Agreement to comply with laws and certifications as set forth in Section 5.6
(each of (a), (b), (c) and (d), a “Gogo Claim”). This Section shall not be
construed to negate, abridge or otherwise reduce any other right to indemnity
which would otherwise exist in favor of any Delta Indemnified Party, or any
other obligation of Gogo, its officers, directors, employees, agents or
contractors to indemnify a Delta Indemnified Party. Gogo’s obligations under
this Section shall not be limited in any way by any limitation on the amount or
type of damages, compensation or benefits paid or payable by Gogo under Workers’
Compensation Acts, disability benefits acts or other employee benefit laws or
regulations. The indemnification obligations of this Section shall survive
termination or expiration of this Agreement.

 

Page 30



--------------------------------------------------------------------------------

  14.2 Exclusions to Indemnity by Gogo. Notwithstanding anything herein to the
contrary, Gogo’s indemnity obligation shall not apply to the extent Gogo Claims
are caused by (i) the Delta Technology or any designs, specifications or
modifications originating with, or performed by, Delta, or its contractors,
including without limitation any Delta Affiliate, (ii) the combination of the
Equipment or Software with other equipment or software not supplied, authorized
or specified by Gogo, or otherwise contemplated by this Agreement, (iii) misuse
of the Equipment or 2Ku Connectivity Services by Delta or its contractors,
(iv) the gross negligence, recklessness, illegal act, misrepresentation or
malicious or willful misconduct of Delta or any of its officers, directors,
agents, representatives, employees or contractors, including without limitation
any Delta Affiliate, or (v) any circumstance requiring indemnification by Delta
under Section 14.3.

 

  14.3 Indemnity by Delta. Delta will defend, indemnify and hold harmless Gogo,
its Affiliates, and each of their directors, officers, employees and agents
(collectively, the “Gogo Indemnified Parties;” together with the Delta
Indemnified Parties, the “Indemnified Parties”) against and from all suits,
judgments, losses, damages, fines, penalties, liabilities or costs (including
reasonable attorneys’ fees and expenses) resulting from any claim, suit or
demand by any third party, including but not limited to injuries or deaths of
persons or loss of or damage to real or personal property, arising out of
(i) any injury to or death of an individual resulting from Delta’s operation of
the 2Ku System on an Installed A/C in a manner inconsistent with or in violation
of the applicable specifications and operational requirements set forth in the
Documentation

 

  14.4 while such Installed A/C was on the ground; or (ii) Delta’s negligence in
performing installation, Deinstallation and/or maintenance of the Equipment
(provided, however, that the indemnification described in clause (i) and clause
(ii) shall not extend to any claim, suit or demand arising out of Gogo’s failure
to implement, maintain and operate the 2Ku System in accordance with agreed-upon
specifications); (iii) Gogo’s implementation and operation, at Delta’s request,
of a system that filters and/or blocks objectionable content (other than VOIP);
(iv) any claim that the Delta Technology infringes or misappropriates any
patent, copyright, trade secret or other proprietary right; or (v) any failure
by Delta or parties for which it is responsible under this Agreement to comply
with laws and certifications as set forth in Section 6.2 (each of (i) through
(v), a “Delta Claim”).

 

  14.5 Exclusions to Indemnity by Delta. Notwithstanding anything herein to the
contrary, Delta’s indemnity obligation shall not apply to the extent Delta
Claims are caused by (i) the combination of the Delta Technology with other
equipment or software supplied, authorized or specified by Gogo or its
contractors, (ii) misuse of the Delta Technology by Gogo or its contractors,
(iii) the gross negligence, recklessness, illegal act, misrepresentation or
malicious or willful misconduct of Gogo or any of its officers, directors,
agents, representatives, employees or contractors, including without limitation
any Gogo Affiliate or (iv) any circumstance requiring indemnification by Gogo
under Section 14.1.

 

  14.6

Procedures. In the event a claim is made or suit is brought that is covered by
the indemnity obligations in Section 14.1 or 14.3, the Indemnified Party shall
give the party with the indemnity obligation (the “Indemnitor”) notice thereof
promptly after becoming aware thereof. The Indemnitor shall assume all
responsibility for such claim or suit, and the Indemnified Party shall provide
reasonable assistance and cooperation during the defense of such claim or suit
or compromise or settlement thereof. The Indemnitor shall reimburse the
Indemnified Party its reasonable out-of-pocket expenses incurred in providing
such assistance. Notwithstanding the foregoing, the Indemnified Party’s consent
shall be obtained in the event any compromise or settlement under this Article
14: (a) includes a finding or admission of any violation of any law by the
Indemnified Party or any violation of the rights of any

 

Page 31



--------------------------------------------------------------------------------

  person by the Indemnified Party; (b) has an effect on any claim held by or
against the Indemnified Party; or (c) requires the payment of any money or the
taking of any action by the Indemnified Party. The Indemnified Party shall have
the right, but not the duty, at its own expense, to participate in the defense
and/or compromise or settlement of such claim or suit with counsel of its own
choosing without relieving the Indemnitor of any obligations hereunder.

 

  14.7 Remedies.

 

  14.7.1 If any infringement or misappropriation action falls within the
indemnification provided by Gogo to a Delta Indemnified Party in Section 14.1,
and (a) Gogo is enjoined or threatened to be enjoined, either temporarily or
permanently, from selling, manufacturing or delivering to a Delta Indemnified
Party the Equipment, Gogo Technology, Software or Services, or (b) a Delta
Indemnified Party is enjoined or threatened to be enjoined, either temporarily
or permanently, from operating the Equipment, Gogo Technology or Software or
providing the Services, or (c) a Delta Indemnified Party or Gogo is adjudged, in
any final order of a court of competent jurisdiction from which no appeal is
available, to have infringed upon or misappropriated any patent, copyright,
trade secret or other proprietary right in the use of the Equipment, Gogo
Technology, Software or Services, then Gogo shall, at its expense either
(d) obtain for the Delta Indemnified Party the right to continue using such
Equipment, Gogo Technology, Software or Services in a manner substantially
similar to the manner allowed under this Agreement; or (e) replace or modify
such Equipment, Gogo Technology, Software or Services so that it does not
infringe upon or misappropriate such proprietary right without materially
impairing its usefulness or performance and is free to be delivered to and used
by the Delta Indemnified Party. If Gogo is unable, despite its best commercial
efforts, to obtain for the Delta Indemnified Party either option (d) or (e),
this Agreement shall immediately terminate and Gogo shall perform Deinstallation
on all Installed A/C as set forth in Section 3.7, without limiting the Delta
Indemnified Party’s rights or Gogo’s liability under Section 14.1 above. THIS
ARTICLE 14 SETS FORTH THE ENTIRE OBLIGATION AND LIABILITY OF GOGO TO DELTA
INDEMNIFIED PARTIES FOR INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS RELATED
TO THE EQUIPMENT, GOGO PORTAL, SOFTWARE AND SERVICES PROVIDED UNDER THIS
AGREEMENT.

 

  14.7.2

If any infringement or misappropriation action falls within the indemnification
provided by Delta to a Gogo Indemnified Party in Section 14.3, and (a) Delta is
enjoined or threatened to be enjoined, either temporarily or permanently, from
selling, manufacturing or delivering to a Gogo Indemnified Party the Delta
Technology, or (b) a Gogo Indemnified Party is enjoined or threatened to be
enjoined, either temporarily or permanently, from operating the Delta
Technology, or (c) a Gogo Indemnified Party or Delta is adjudged, in any final
order of a court of competent jurisdiction from which no appeal is available, to
have infringed upon or misappropriated any patent, copyright, trade secret or
other proprietary right in the use of the Delta Technology, then Delta shall, at
its expense either (d) obtain for the Gogo Indemnified Party the right to
continue using the Delta Technology in a manner substantially similar to the
manner allowed under this Agreement; or (e) replace or modify the Delta
Technology so that it does not infringe upon or misappropriate such proprietary
right without materially impairing its usefulness or performance and is free to
be delivered to and used by the Gogo Indemnified Party. If Delta is unable,
despite its best commercial efforts, to obtain for the Gogo Indemnified Party
either option (d) or (e), this Agreement shall immediately terminate without
limiting the Gogo Indemnified Party’s rights or Delta’s liability under
Section 14.3 above.

 

Page 32



--------------------------------------------------------------------------------

  THIS ARTICLE 14 SETS FORTH THE ENTIRE OBLIGATION AND LIABILITY OF DELTA TO
GOGO INDEMNIFIED PARTIES FOR INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS
RELATED TO THE DELTA PORTAL PROVIDED UNDER THIS AGREEMENT.

 

15. INSURANCE

 

  15.1 Delta Requirements. Delta agrees to keep in full force and effect and
maintain at its sole cost and expense the following policies of insurance with
the specified minimum limits of liability during the term of this Agreement:

 

  15.1.1 Comprehensive Aviation Liability Insurance, including personal injury,
products and completed operations, war risk and allied perils and contractual
liability in an amount not less than [***] combined single limit per occurrence
(and in the aggregate with respects to products), which insurance may be
provided by a combination of primary and umbrella coverages, covering all
liability arising out of any bodily injury (including death of any person) and
any damage to (including destruction of) property.

 

  15.2 Gogo Requirements. Gogo agrees to keep in full force and effect and
maintain at its sole cost and expense the following policies of insurance with
the specified minimum limits of liability during the Term of this Agreement:

 

  15.2.1 Comprehensive Aviation Liability Insurance, including bodily injury,
products and completed operations, war risk and allied perils and contractual
liability in an amount not less than [***] combined single limit per occurrence
(and in the aggregate with respects to products), which insurance may be
provided by a combination of primary and umbrella coverages, covering all
liability arising out of any bodily injury (including death of any person) and
any damage to (including destruction of) property.

 

  15.2.2 Commercial General Liability Insurance, including coverage for
Contractual Liability assumed under this Agreement, Premises-Operations,
Completed Operations—Products, and Independent Contractors providing coverage
for bodily injury, personal injury and property damage with combined single
limits of not less than [***] per occurrence.

 

  15.2.3 Commercial Automobile Liability Insurance providing coverage for bodily
injury and property damage with combined single limits of not less than [***]
per occurrence, and [***] per occurrence if Gogo employees or contractors will
drive a vehicle on airport property.

 

  15.2.4 Professional Liability (also known as Errors and Omissions Liability)
Insurance covering acts, errors and omissions arising out of Gogo’s operations
or Services that includes coverage as follows:

 

  15.2.4.1 Coverage for software and operations development work,
implementation, testing, training and maintenance of software and systems,
including coverage for copyright and trademark protection.

 

  15.2.4.2 Coverage for: (i) web and application hosting services including
coverage for copyright and trademark protections and (ii) network risk coverage
for damages related to security breaches and unauthorized access including
privacy damages, data destruction and misappropriation of data.

 

Page 33



--------------------------------------------------------------------------------

  15.2.4.3 Professional Liability (Errors and Omissions Liability) Insurance
policies shall have a limit of liability of no less than [***] per occurrence
and in the aggregate and with a retroactive date no later than the commencement
of the provision of the Services.

 

  15.2.4.4 Gogo further agrees that Professional Liability/Errors and Omissions
Insurance will be maintained for two years following the expiration or
termination of this Agreement. Any incidents, accidents, claims or potential
claims of which Supplier has knowledge shall be communicated to Delta within
fifteen (15) days of such knowledge.

 

  15.2.5 Comprehensive Crime Insurance, including Employee Dishonesty and
Computer Fraud Insurance, covering losses arising out of or in connection with
any fraudulent or dishonest acts committed by Gogo employees, acting alone or
with others, in an amount not less than [***] per occurrence.

 

  15.2.6 Workers’ Compensation and Employer’s Liability Insurance in full
compliance with the applicable laws of the state and/or country in which the
work is to be performed or the country of hire (whichever is applicable). Each
such policy shall be endorsed to include an alternate employer endorsement and a
waiver of subrogation in favor of Delta.

 

  15.2.6.1 The limits of liability of Workers’ Compensation Insurance shall be
not less than the limits required by applicable law.

 

  15.2.6.2 The limits of liability of Employer’s Liability Insurance with
minimum limits of [***] per employee by accident, [***] per employee by disease,
[***] policy limit by disease (or, if higher, the policy limits required by
applicable law).

 

  15.3 Approved Companies. All such insurance shall be procured with reputable
insurance companies and in such form as is usual and customary to such party’s
business.

 

  15.4 Endorsements. With respect to the liability insurance policies in
Sections 15.1.1, 15.2.1 and 15.2.2, each party shall name the other party and
their respective officers, directors and employees (and, with respect to Delta,
each of its Affiliates) as additional insureds for any and all liability arising
at any time in connection with Section 14 of this Agreement. All policies of
insurance shall provide that each will not be canceled or materially altered
except after thirty (30) days advance written notice to the other party. All
insurance required under this Section 15 shall be primary insurance and any
other valid insurance existing for the other party’s benefit shall be excess of
such primary insurance. Each party shall obtain such endorsements to its policy
or policies of insurance as are necessary to cause the policy or policies to
comply with the requirements stated herein.

 

  15.5 Certificates. Each party shall provide the other with certificates of
insurance evidencing compliance with this Section 15 (including evidence of
renewal of insurance) signed by authorized representatives of the respective
carriers for each year that this Agreement is in effect. Each certificate of
insurance shall provide that the issuing company shall not cancel, reduce, or
otherwise materially alter the insurance afforded under the above policies
unless notice of such cancellation, reduction or material alteration has been
provided at least thirty (30) days in advance to the other party.

 

  15.6

No implied Limitation. The obligation to provide the insurance specified herein
shall not limit in any way any obligation or liability of either party provided
elsewhere

 

Page 34



--------------------------------------------------------------------------------

  in this Agreement. The rights of each party to insurance coverage under
policies issued to or for the benefit of one or more of them are independent of
this Agreement shall not be limited by this Agreement.

 

  15.7 Risk of Loss. Each party shall be responsible for risk of loss of, and
damage to, any Equipment or Software in its possession or under its control.
Each party shall promptly notify the other of any damage (except normal wear and
tear), destruction, loss, theft, or governmental taking of any item of
Equipment, Software or other materials in the possession or under the control of
such party, whether or not insured against by such party, whether partial or
complete, which is caused by any act, omission, fault or neglect of such party
(“Event of Loss”). Such party shall be responsible for the cost of any necessary
repair or replacement of such Equipment or Software due to an Event of Loss. In
the event of an Event of Loss caused by Delta, such repair or replacement shall
not be considered part of Gogo’s maintenance obligations, but Gogo shall
coordinate and oversee repair or replacement performed by a third party on an
expense pass through basis or by Gogo at agreed-upon prices, which prices shall
not exceed the amount of the pass through expenses that would have been incurred
if the repair or replacement had been performed by a third party.

 

16. LIMITATION OF LIABILITY

 

  16.1 Consequential Damages. NEITHER PARTY WILL BE LIABLE FOR, AND EACH PARTY
WAIVES AND RELEASES ANY CLAIMS AGAINST THE OTHER PARTY FOR, ANY SPECIAL,
INCIDENTAL, OR CONSEQUENTIAL DAMAGES, INCLUDING, WITHOUT LIMITATION, LOST
REVENUES, LOST PROFIT, OR LOSS OF PROSPECTIVE ECONOMIC ADVANTAGE, RESULTING FROM
PERFORMANCE OR FAILURE TO PERFORM UNDER THIS AGREEMENT.

 

  16.2 Limitation. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY
UNDER THIS AGREEMENT FOR ANY AMOUNT THAT, IN THE AGGREGATE, EXCEEDS THE [***].

 

  16.3 Exclusions. Sections 16.1 and 16.2 shall not apply with respect to
(a) claims of third parties for bodily injury (including loss of life) or damage
to property to the extent caused by the negligence or willful misconduct of
either party; (b) claims arising out of a breach of confidentiality; (c) a
party’s obligations under Section 14 (Indemnity) of this Agreement; or
(d) claims or losses arising out of willful misconduct of either party.

 

  16.4 Equitable Relief. The limitations of liability set forth herein are not
intended in any way to restrict either party’s right to seek injunctive or other
equitable relief.

 

17. EXCUSABLE DELAYS

 

  17.1

Definition. Either party shall be excused from performance of its obligations
hereunder, and shall not be liable to the other party for any direct, indirect,
special, incidental, consequential or punitive damages suffered or incurred by
the other party arising out of a total or partial failure to perform hereunder
or delay in such performance, to the extent resulting directly from any event or
occurrence beyond the reasonable control of the delayed party and unforeseeable
as of the Effective Date (collectively, “Excusable Delay”), including, without
limitation, (i) acts of God, (ii) wars or acts of a public enemy, (iii) acts,
failures to act or delays of the Governments of any state or political
subdivision or any department or regulatory agency thereof or entity created
thereby, including, without limitation, national aviation authorities,
(iv) quotas or embargoes, (v) acts of sabotage, (vi) fires, floods or other
natural catastrophes, or (vii) strikes, lockouts or other labor stoppages,
slowdowns or disputes; provided, however, that such delay is not occasioned by
the fault or

 

Page 35



--------------------------------------------------------------------------------

  negligence of the delayed party. Any Excusable Delay shall last only as long
as the event remains beyond the control of the delayed party and only to the
extent that it is the direct cause of the delay. [***].

 

  17.2 Recourse. The delayed party shall notify the other party within a
reasonable time after it discovers an Excusable Delay has occurred, in writing,
specifying the cause of the delay and, to the extent known, estimating the
duration of the delay. No delay shall be excused unless such written notice
shall have been given as required by this Section. If the Excusable Delay lasts
in excess of sixty (60) days, the non-delayed party shall have the right to
terminate this Agreement. Neither party shall be liable to the other party for
any damages arising out of a termination pursuant to this paragraph.

 

18. GENERAL

 

  18.1 Independent Contractors. Nothing contained in this Agreement shall be
construed to constitute Gogo as a partner, employee or agent of Delta, nor shall
either party have the authority to bind the other in any respect, it being
intended that each shall remain responsible for its own actions. Gogo is
retained only for the purposes and to the extent set forth in this Agreement.
Gogo is an independent contractor of Delta, and personnel used or supplied by
Gogo in performance of this Agreement shall be and remain employees or agents of
Gogo and under no circumstances shall be considered employees or agents of
Delta. Gogo shall have the sole responsibility for supervision and control of
its personnel.

 

  18.2 Use of Subcontractors/Affiliates. Nothing in this Agreement shall create
any contractual relationship between Delta and any Gogo subcontractor, and no
subcontract shall relieve Gogo of its obligations hereunder should the
subcontractor fail to perform in accordance with the provisions of this
Agreement. Delta shall have no obligation to pay or to see to the payment of any
money to any subcontractor. Each party shall be solely responsible for the acts
and omissions of its subcontractors and Affiliates. Any breach by a
subcontractor or Affiliate of any terms or conditions of this Agreement shall be
deemed a breach by the party engaging such subcontractor or whose Affiliate
breached.

 

  18.3 Notice. Any notice, demand or document that either party is required or
otherwise desires to give or deliver to or make upon the other party hereunder
shall be in writing and shall be (a) personally delivered, (b) deposited in the
Mail, registered or certified, return receipt requested, with postage prepaid,
(c) sent by overnight courier, or (d) sent by facsimile with confirmation of
receipt by the addressee, addressed as follows:

 

  If for Delta:  

Delta Air Lines, Inc.

Director - Technical Operations, Supply

Chain Management

1775 Aviation Boulevard

Atlanta, Georgia 30354-3743

Fax: 404-677-6079

  With a copy to:  

General Counsel

Delta Air Lines, Inc.

1020 Delta Boulevard

Atlanta, Georgia 30354-1989

Fax: 404-715-7882

 

Page 36



--------------------------------------------------------------------------------

  If to Gogo:  

Attn: General Counsel

Gogo LLC

1250 N. Arlington Heights Road, Suite 500

Itasca, IL 60143

Fax: (630) 647-1755

or to such other address as either party shall designate for itself by notice
given to the other party as aforesaid. Any such notice, demand or document shall
be deemed to be effective upon receipt of the same by the party to whom the same
is addressed.

 

  18.4 Assignment. This Agreement shall inure to the benefit of and be binding
upon each of the parties and their respective successors and assigns, but
neither the rights nor the duties of either party under this Agreement may be
voluntarily or involuntarily assigned or delegated, in whole or part, without
the prior written consent of the other party, such consent not to be
unreasonably withheld. Notwithstanding the foregoing, either party may assign
this Agreement in connection with a merger, consolidation, or similar
transaction, or a sale or other disposition of all or substantially all of its
assets. Either party may assign this Agreement to an Affiliate (provided that
either Delta or Gogo, as applicable, guarantees performance of the Affiliate).
Any attempted assignment or transfer in violation of the foregoing will be void.

 

  18.5 Governing Law. This Agreement shall be governed by and construed
according to the internal laws of the State of New York, without giving effect
to its conflicts of law principles.

 

  18.6 Savings Clause. If any provision of this Agreement is declared unlawful
or unenforceable as a result of final administrative, legislative or judicial
action, this Agreement shall be deemed to be amended to conform with the
requirements of such action and all other provisions hereof shall remain in full
force and effect.

 

  18.7 Waiver. No failure or delay by either party in requiring strict
performance of any provision of this Agreement, no previous waiver or
forbearance of any provision of this Agreement by either party and no course of
dealing between the parties shall in any way be construed as a waiver or
continuing waiver of any provision of this Agreement.

 

  18.8 Final Agreement. This Agreement constitutes and represents the final
agreement between the parties and supersedes all prior or contemporaneous
agreements and understandings of the parties as to the subject matter hereof,
including without limitation the parties’ Letter of Intent giving rise hereto.
For the avoidance of doubt, this Agreement does not supersede the Domestic
Agreement or the International Agreement. There are no oral agreements between
the parties. This Agreement may be amended in whole or in part only in a writing
signed by both parties.

 

  18.9 Captions. The Section headings herein are for convenience of reference
only and are not intended to define or aid interpretation of the text hereof.

 

  18.10 Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original but all of which together shall constitute
one and the same instrument, and if so executed in counterparts will be
enforceable and effective upon the exchange of executed counterparts.

 

  18.11 Survival. Notwithstanding anything herein to the contrary, any Sections
or portions of any Sections of this Agreement (including the Exhibits hereto)
that by their express terms survive, or by their nature should survive,
expiration or termination of this Agreement shall survive such expiration or
termination.

 

Page 37



--------------------------------------------------------------------------------

  18.12 Air Travel. Gogo agrees that its personnel performing Services under
this Agreement and any SOW will make every reasonable effort to use Delta Air
Lines for air travel associated with such performance.

 

  18.13 No Third-Party Beneficiaries. The provisions of this Agreement are
enforceable solely by the parties to this Agreement. No other person shall have
the right to enforce any provision of this Agreement or compel any party to this
Agreement to perform any Service or comply with the terms of this Agreement.

 

  18.14 Interpretation. (a) When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
clearly indicated to the contrary. (b) As used throughout this Agreement and all
attachments, amendments and Exhibits annexed hereto, the word “including” shall
be interpreted to mean “including, without limitation” or “including, but not
limited to”. (c) The words “hereof”, “herein” and “herewith” and words of
similar import shall, unless otherwise stated, be construed to refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
article, section, paragraph, exhibit and schedule references are to the
articles, sections, paragraphs, exhibits and schedules of this Agreement unless
otherwise specified. (d) The plural of any defined term shall have a meaning
correlative to such defined term, and words denoting any gender shall include
all genders. Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning. (e) This Agreement has
been reviewed and negotiated by both parties and shall be deemed to have been
drafted by both parties; accordingly, no rule of interpretation against the
drafting party are applicable to this Agreement.

 

  18.15 Supplier Performance. Gogo will participate in Delta’s Supplier
Performance Program, which monitors, evaluates and scores suppliers in
accordance with quantifiable objectives. Should any part of such program
conflict with the terms of this Agreement, this Agreement shall prevail.

 

  18.16 Doing Business with Delta. In performing the Services, Gogo shall comply
with the principles of business ethics and conduct required of suppliers and set
forth in the booklet available on-line at
http://images.delta.com.edgesuite.net/delta/pdfs/doingbiz.pdf.

 

  18.17 Equal Opportunity. Gogo shall not discriminate against any employee or
applicant for employment because of race, color, religion, disability, sex,
national origin, age or any other unlawful criterion and shall comply with all
applicable laws against discrimination and all applicable rules, regulations and
orders issued thereunder or in implementation thereof. The Equal Opportunity
Clauses set forth in 41 C.F.R., sections 60-1.4 (a), 60-250.5 (a) and 60-741.5
(a) are incorporated herein by this reference.

 

  18.18 Supplier Diversity. Delta and Gogo are committed to enhancing business
opportunities for small, minority, and women-owned business enterprises
(SBE/M/WBE) as suppliers and subcontractors. Gogo and Delta shall use reasonable
commercial efforts to include and utilize SBE/M/WBE supplier firms, as long as
they are competitive on price, quality, service and provide the best overall
value for goods and services provided under this Agreement. Gogo shall complete
and submit to Delta a Supplier Diversity Quarterly Utilization Report, in such
format as Delta may reasonably specify, by the first day of the second month
following each calendar quarter.

 

Page 38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the Effective Date.

 

GOGO LLC     DELTA AIR LINES, INC. By:  

/s/ Michael J. Small

    By:  

/s/ Richard H. Anderson

Name:   Michael J. Small     Name:   Richard H. Anderson Title:   Chief
Executive Officer     Title:   Chief Executive Officer Date:  

4/27/15

    Date:  

5/5/15

 

Page 39



--------------------------------------------------------------------------------

EXHIBIT A

EQUIPMENT

Each 2Ku shipset will consist of the following LRUs:

 

Description

   Part No.   Quantity    Repair Cost     Replace
Cost     Lead
Time    Targeted Mean
Time Between
Failures (MTBF)

[***]

   [***]   [***]      [*** ]      [*** ]    [***]    [***]

[***]

   [***]   [***]      [*** ]      [*** ]    [***]    [***]

[***]

   [***]   [***]      [*** ]      [*** ]    [***]    [***]

[***]

   [***]   [***]      [*** ]      [*** ]    [***]    [***]

[***]

   [***]   [***]      [*** ]      [*** ]    [***]    [***]

[***]

   [***]   [***]      [*** ]      [*** ]    [***]    [***]

[***]

   [***]   [***]      [*** ]      [*** ]    [***]    [***]

[***]

   [***]   [***]      [*** ]      [*** ]    [***]    [***]

[***]

   [***]   [***]      [*** ]      [*** ]    [***]    [***]

[***]

   [***]   [***]      [*** ]      [*** ]    [***]    [***]

[***]

   [***]   [***]      [*** ]      [*** ]    [***]    [***]

[***]

   [***]   [***]      [*** ]      [*** ]    [***]    [***]

[***]

   [***]   [***]      [*** ]      [*** ]    [***]    [***]

[***]

 

Page 40



--------------------------------------------------------------------------------

EXHIBIT B

SERVICE LEVEL AGREEMENT

This Service Level Agreement (this “SLA”) is Exhibit B to the Agreement. Its
purpose is to describe the service level, customer support and problem
resolution metrics for Gogo’s broadband in-flight connectivity services.
Capitalized terms not defined herein shall the same meaning as set forth in the
Agreement.

 

1. Definitions:

 

  1.1. 2Ku System: As defined in Section 1.68 of the Agreement.

 

  1.2. GOGO Network: The ground based components and satellite components of the
2Ku System, excluding the Gogo Avionics.

 

  1.3. GOGO Avionics: The aircraft based components of the 2Ku System, including
but not limited to airborne network components, wireless access points, antennae
and associated wiring and software.

 

2. SLA Administration:

 

  2.1. System Monitoring and Reporting: Gogo shall provide to Delta reports, on
a monthly basis, on the metrics referenced in this SLA, including availability,
data rate and latency performance. The reports shall be adequate for Delta to
determine Gogo’s performance against such metrics. The format shall be mutually
agreed upon.

 

  2.2. Gogo will meet with Delta quarterly to review performance against the SLA
and to resolve issues.

 

  2.3. Gogo shall maintain an SLA report audit trail (including detailed
performance reports) and shall make this data available within 72 hours of
Delta’s request. At any point during the Term, the audit trail report shall
include data for the preceding three (3) years or, if shorter, the period from
the Effective Date to the date of the report.

 

  2.4. The parties agree to discuss in good faith any necessary adjustments to
the SLA terms due to new requirements or unforeseen 2Ku System or customer
issues.

 

3. GOGO Network Operation:

 

  3.1. Gogo shall operate the GOGO Network on a 24 hours per day, 7 days per
week and 365 days per year basis.

 

  3.2. Gogo will provide a dedicated Gogo maintenance support resource to
support 2Ku System operation.

 

Page 41



--------------------------------------------------------------------------------

  3.3. Gogo Network Outage Notifications:

 

  3.3.1. Planned Outages:

The following table sets forth occurrence limits for planned Gogo Network outage
events. Gogo agrees that planned Gogo Network outage events will not exceed the
applicable limits set forth below.

 

Event Type

  

Example

  

Limit

Non-customer impacting or scheduled maintenance window activities*   
Configuration change    [***]

Customer impacting

(localized)

   System upgrade    [***] Customer impacting (System-wide)    Data center
Upgrade    [***] Planned emergency maintenance    Loss of redundancy    [***]

 

* “Scheduled maintenance window activities” means those activities that have
virtually no customer impact as they are scheduled at times when there are few
aircraft flying and passengers on such aircraft are unlikely to be using the 2Ku
System.

Gogo will send notification of each outage event, except for those due to
planned emergency maintenance, to Delta at least [***] in advance of the event.
Gogo will send notification of each planned emergency maintenance outage event
to Delta as soon as the planned emergency maintenance is scheduled, and such
notice will identify the outage event as a “Planned Emergency Maintenance
Activity.” “Planned emergency maintenance” means maintenance activity that Gogo
needs to perform quickly in order to avoid adverse customer impact, and is
generally due to a loss of redundancy that is not yet impacting customers.

 

  3.3.2. Unplanned Outages:

Gogo will send notification of each unplanned Gogo Network outage event to Delta
within [***] of Gogo’s confirmation of the outage. Such notifications will be
sent to a centralized distribution list as designated by Delta.

 

  3.3.3. Post Mortem Reporting:

If requested by Delta, Gogo will provide a post-mortem analysis report on each
Gogo Network outage that affected the 2Ku Connectivity Services. Each such
report will detail the root-cause of the outage, as well as any corrective
actions taken by Gogo in response to the outage.

 

4. GOGO System Performance:

 

  4.1. Service Availability [***]

 

  4.2. Exclusions from Availability

4.2.1 For any Installed A/C for which the 2Ku Connectivity Services are
unavailable due to an Equipment failure, Downtime associated with such failure
during transit to a Gogo-designated repair facility is capped at [***].

4.2.2 Once such Installed A/C reaches the Gogo designated repair facility the
calculation of Downtime resumes.

 

Page 42



--------------------------------------------------------------------------------

4.2.3 Downtime caused by Delta’s failure to perform its obligations under the
Agreement with respect to a necessary service bulletin or required maintenance
shall be subtracted from both the Installed A/C Flight Time and the Downtime
calculations.

4.2.4 Downtime caused by Delta-caused damage to the Equipment shall be
subtracted from both the Installed A/C Flight Time and the Downtime
calculations.

4.2.5 System performance metrics may not apply to specific promotions if
mutually agreed upon by the parties.

4.2.6 Downtime caused by Excusable Delay shall be subtracted from both the
Installed A/C Flight Time and the Downtime calculations.

4.2.7 Downtime caused by satellite outages, the occurrence of which shall be
verified by Gogo to Delta’s reasonable satisfaction, that are beyond Gogo’s
control shall be subtracted from both the Installed A/C Flight Time and the
Downtime calculations.

 

  4.3. System Performance — Latency:

Gogo is responsible at all times to ensure that the 2Ku Connectivity Services
maintain the uplink and downlink speeds to support the Latency described below.
Gogo monitors 2Ku System Latency and anticipates future potential bottlenecks
and builds a supporting network as necessary to maintain consistent levels of
customer experience.

[***]

 

  4.4 System Performance – Data Rate: [***]

 

5. Content Filtering:

 

  5.1. Delta may submit reasonable changes to the “blocked content lists” at any
time. Gogo shall implement such changes within 48 hours of Delta’s request
assuming such changes are within the scope of the content filtering system
developed by Gogo.

 

6. Support to System Users:

 

  6.1. Gogo will provide Installed A/C passengers with 24 hours per day, 7 days
per week and 365 days per year access to Gogo’s customer service agents. All
passenger issues will be resolved per the schedule below:

 

Call Type

  

Resolution

Chat    [***] E-Mails    [***] Calls    [***]

 

Page 43



--------------------------------------------------------------------------------

  6.2. Gogo will provide 24 hours per day, 7 days per week and 365 days per year
technical help desk support. Without limiting Gogo’s obligations set forth
above, Gogo will resolve 2Ku System performance or technical problems per the
schedule below:

 

Fault Criticality

  

Examples

 

Maximum Time To:

    

Initial Response

 

Resolve

 

Close

Critical    [***]   [***]   [***]   [***] Major    [***]   [***]   [***]   [***]
   [***]   [***]   [***]   [***] Minor    [***]   [***]   [***]   [***]

The term “Resolved” means the fault has been identified, the nature of the fault
is understood, and the 2Ku Connectivity Service has been restored to an
acceptable level. The term “Closed” means the problem as well as the underlying
cause(s) of the problem have been identified and corrective measures have been
taken to permanently eliminate the problem.

As an example, a resolution to a problem might be the installation of a
temporary (emergency) software patch. While this fixes the problem temporarily,
the problem is not considered closed until the formal, documented patch has been
obtained from the vendor, installed, tested, and confirmed to solve the issue
with no other deleterious side effects

 

7. Contacting Operations Response Services for Technical Issues

 

  •   Toll-Free: 1-866-WiFi-NOC (1-866-943-4662)

 

8. Management Escalation

Management escalation is the process of elevating a critical problem to
appropriate levels of management to aid in its resolution. If at any time Delta
believes that a problem is not being addressed in a timely and effective manner,
the issue may be brought to the attention of the Manager of Operations Response
Services. If escalating the issue to this level does not bring a satisfactory
response it may be further escalated to the Director of Technical Operations
Support.

The table below lists the management contacts to use for escalations.
Escalations should occur when the response, resolution, or close times shown in
the table in Section 6.2 are not met, and/or the delivered results are otherwise
unsatisfactory. For clarity, the management escalation process described in this
Section 8 shall not limit any remedies otherwise available to Delta pursuant to
the Agreement.

 

Escalation Level

  

Gogo Contact

  

Contact Information

1st Escalation    Network Operations Center Manager    [***] 2nd Escalation   
Director of Field Services    [***] 2nd Escalation Alternate    VP, Network
Operations    [***]

 

Page 44



--------------------------------------------------------------------------------

EXHIBIT C-1

INSTALLATION SCHEDULE

SCHEDULE FOR PROTOTYPE

[***]

 

Page 45



--------------------------------------------------------------------------------

INSTALLATION SCHEDULE

Delta shall have the right to modify the following installation schedule by
providing notice to Gogo at least [***] prior to the date of event to be
modified.

[***]

 

Page 46



--------------------------------------------------------------------------------

Domestic A/C and International A/C

Domestic A/C Fleet Types:

[***]

International A/C Fleet Types:

[***]

 

Page 47



--------------------------------------------------------------------------------

EXHIBIT C-2

CURRENT ROUTES

[***]

 

Page 48



--------------------------------------------------------------------------------

EXHIBIT D

EQUIPMENT SPECIFICATIONS

[***]

** Estimated weight. Actual weight will be defined prior to CDR.

The 2Ku System includes the following configurable settings:

[***]

The 2Ku System will be configured to provide the following minimum settings for
each Installed A/C:

[***]

[***]

 

Page 49



--------------------------------------------------------------------------------

EXHIBIT E

AIR WORTHINESS AGREEMENT

 

 

LOGO [g73619ex10_147p50.jpg]

For the Maintenance Agreement between DELTA AIR LINES and GOGO

 

Quality Approval for DELTA AIR LINES   Bob Gleason  

 

  Director Quality Control Chief Inspector Quality Approval for GOGO  

 

  Director Aviati Production Approval for DELTA AIR LINES   Lee Gossett  

 

  Vice President Line Maintenance Director of Maintenance Production Approval
for GOGO   Tim L. Vaster  

 

  Director Airline Operations

 

Page 50



--------------------------------------------------------------------------------

LOGO [g73619ex10_147p50.jpg]

 

1

   INTRODUCTION      53       1.1  

Purpose

     53       1.2  

Amendments

     53       1.3  

Distribution

     54   

2

   ORGANIZATION AND MANAGEMENT RESPONSIBILITIES      54       2.1  

General

     54       2.2  

Delta Air Lines Contact Personnel

     54       2.3  

GOGO Contact Personnel

     55   

3

   HANDLING OF QUALITY AND NON-COMPLIANCE ISSUES      55       3.1  

Quality

     55       3.2  

Non-Compliance Issues

     55       3.3  

Quality/Reliability Issues

     55       3.4  

GOGO’s Investigation Process

     56   

4

   DEVIATIONS FROM DELTA AIR LINES/ GOGO POLICIES, PROCESSES, OR STANDARDS     
56       4.1  

General

     56   

5

   TRAINING, QUALIFICATIONS, AND CERTIFICATION      56       5.1  

Training

     56       5.2  

Qualifications

     57       5.3  

Certification of Documents

     57   

6

   SAFETY, SECURITY, ENVIRONMENTAL      57       6.1  

General Safety

     57       6.2  

Environmental

     58       6.3  

Security (Ref TechOps Security Manual (TSM))

     58   

7

   DOCUMENTATION AND DATA CONTROL PROVISIONS      59       7.1  

General

     59       7.2  

Publications and Maintenance Data

     59       7.3  

Engineering Data Approval

     59       7.4  

Configuration Control of Individual Aircraft

     60       7.5  

DELTA AIR LINES’ Supplied Documents Change Requests

     60   

 

Page 51



--------------------------------------------------------------------------------

LOGO [g73619ex10_147p51.jpg]

 

8

  

TECHNICAL RECORDS PROVISIONS

     60       8.1  

General

     60   

9

  

MATERIAL CONTROL PROVISIONS

     60       9.1  

General

     60       9.2  

Material Substitutions and Equivalencies

     60       9.3  

Vendor Authorization

     60   

10

  

TOOLING PROVISIONS

     61       10.1  

General

     61       10.2  

Calibrated Tooling

     61   

11

  

SUBCONTRACTORS

     62       11.1  

General

     62       11.2  

Requirements

     62   

 

ANNEX A

     63   

ANNEX B

     67   

ANNEX C

     69   

ANNEX D

     70   

ANNEX E

     71   

ANNEX F

     72   

ANNEX G

     73   

ANNEX H

     74   

ANNEX I

     75   

ANNEX J

     76   

 

52



--------------------------------------------------------------------------------

1 INTRODUCTION

 

  1.1 Purpose

 

  1.1.1 This Airworthiness Agreement (hereinafter referred to as the “AWA”)
describes the interface between GOGO (hereinafter referred to as GOGO) and DELTA
AIR LINES (herein after referred to as DELTA AIR LINES). Compliance with the
processes and/or detailed hybrid processes described or referenced herein
ensures the accomplishment of regulatory and airworthiness functions during the
maintenance of aeronautical products as established by the Maintenance General
Terms Agreement (hereinafter referred to as the “Contract”).

 

  1.1.1.1 The AWA clarifies DELTA AIR LINES’ Technical Operations Polices &
Procedures (TOPP) I GOGO Policies and Procedures and Standard Operating
Procedures and authorizes deviations and exceptions to DELTA AIR LINES’ TOPP I
GOGO policies and procedures to perform maintenance on DELTA AIR LINES’ aircraft
as determined by the Contract.

 

  1.1.2 With respect to regulatory or compliance matters related to applicable
FAA Regulations (CFR), any discrepancy between such CFR and this AWA will be
resolved in favor of the CFR.

 

  1.1.3 With respect to commercial issues, any discrepancy between the Contract
and this AWA will be resolved as previously agreed to in the Contract.

 

  1.1.4 Any change to the Contract requires a review of this AWA to ensure the
continued effectiveness of the regulatory and airworthiness functions.

 

  1.1.4.1 The scale of the review process will depend upon the size and
complexity of the Contract alterations.

 

  1.2 Amendments

 

  1.2.1 DELTA AIR LINES’ Chief Inspector is responsible for the initial
drafting, revision, and distribution of this AWA and for obtaining the necessary
approvals.

 

  1.2.2 GOGO’s Director Aviation Quality (or designee) will supply any proposed
variations to this AWA in writing to DELTA AIR LINES for review and approval.

 

  1.2.3 DELTA AIR LINES will supply any proposed variations to this AWA in
writing to GOGO for review and approval.

 

  1.2.3.1 Proposed changes to the AWA received in writing shall be jointly
reviewed and approved by DELTA AIR LINES and GOGO. Changes (variations) which
add, delete or alter the intent of the subject matter will constitute a major
change, which will require a new revision of this agreement to be issued.

 

  1.2.3.1.1 Once approved via email by the signing authorities, major changes to
this agreement will be identified by a revision bar located on the left hand
margin of the page, adjacent to the respective change.

 

  1.2.3.2 Minor changes to this agreement will be made from time-to-time without
needing the approval of the signing authorities.

 

Page 53



--------------------------------------------------------------------------------

  1.2.3.2.1 Minor changes are those changes which do not alter the intent of the
subject matter (such as, clarifications, typographical error correction or
punctuation).

 

  1.2.3.2.2 Revision bars will not be incorporated for minor changes.

 

  1.3 Distribution

 

  1.3.1 There will be two original documents published and signed by the
appropriate signing personnel.

 

  1.3.1.1 DELTA AIR LINES’ Chief Inspector will hold the original signed copy of
this AWA and distribute it so that it is accessible to the necessary personnel
for the duration of the Contract.

 

  1.3.1.2 GOGO Director Aviation Quality will hold the GOGO original signed copy
of this AWA and distribute it within the GOGO organization.

 

  1.3.1.3 A revision to the AWA, ‘once approved’, will be posted as an advisory
notice with a link to the revised agreement, by DELTA AIR LINES’ Technical
Communications department SOP MRO AWA PROCEDURES.

 

2 ORGANIZATION AND MANAGEMENT RESPONSIBILITIES

 

  2.1 General

 

  2.1.1 DELTA AIR LINES will provide on-site qualified maintenance
representative(s) (Duty Manager/Foreman or Lead Mech) which will liaise with
GOGO staff and provide guidance on DELTA AIR LINES systems (MMs, CMMs, EO’s,
etc.) as necessary.

 

  2.1.2 In accordance with Regulation 14 CFR 121.379 DELTA AIR LINES has
authority to make arrangements with other persons to perform maintenance
services. GOGO is authorized to oversee the installation on the In-Flight Wi-Fi
system and related equipment on DELTA AIR LINES aircraft.

The following DELTA AIR LINES and GOGO positions will be responsible to ensure
the compliance of the items, within their purview, identified in their
respective manual and this Agreement.

 

  2.1.3 As defined by TOPP 00-40-17 the Delta Program Manager will be the
General Manager Fleet Programs (or designee).

 

  2.2 Delta Air Lines Contact Personnel

 

Title

 

Name

 

Phone

 

Email

Director - Quality Control, Chief Inspector   [***]   [***]   [***] Vice
President - Line Maintenance, DOM   [***]   [***]   [***] Vice President -
Engineering, Quality, & Planning   [***]   [***]   [***] Director - Base
Maintenance   [***]   [***]   [***] General Manager - Quality Assurance   [***]
  [***]   [***] General Manager - Compliance System Records   [***]   [***]  
[***] General Manager - Aircraft Engineering   [***]   [***]   [***] General
Manager - Safety   [***]   [***]   [***] General Manager - Supplier Ops   [***]
  [***]   [***] General Manager - Fleet Programs   [***]   [***]   [***] Manager
- Quality Control   [***]   [***]   [***]

 

Page 54



--------------------------------------------------------------------------------

Title

 

Name

 

Phone

 

Email

Manager - IFE Reliability   [***]   [***]   [***] Manager - Technical Procedures
  [***]   [***]   [***] Manager - Regulatory Compliance   [***]   [***]   [***]
Manager - QA Supplier Surveillance   [***]   [***]   [***] Manager - TechOps
Training   [***]   [***]   [***] Manager - Safety, Line Maintenance   [***]  
[***]   [***] Manager - Tooling and Material Sales   [***]   [***]   [***]
Program Manager - Safety, Security & Environmental   [***]   [***]   [***]
Project Manager - Fleet Projects   [***]   [***]   [***] Program Manager - JFE
Maintenance   [***]   [***]   [***]

 

  2.3 GOGO Contact Personnel

 

Title

 

Name

 

Phone

 

Email

Director - Airline Operations   [***]   [***]   [***] Director - Aviation
Quality   [***]   [***]   [***] Director - Aircraft Engineering & Certification
  [***]   [***]   [***] Director - Manufacture & Supply Chain Operation   [***]
  [***]   [***] Manager - Airplane Installation Operations   [***]   [***]  
[***] Manager - Cabin Systems Engineering   [***]   [***]   [***] Manager -
Airline Maintenance Operations - Delta   [***]   [***]   [***] Delta RJ Program
Manager   [***]   [***]   [***] Manager - Supply Chain   [***]   [***]   [***]
Manager - Training   [***]   [***]   [***]

 

3 HANDLING OF QUALITY AND NON-COMPLIANCE ISSUES

 

  3.1 Quality

 

  3.1.1 Non-compliance issues are problems identified in evaluations that
reflect a lack of adherence to applicable standards, process descriptions, or
procedures. The status of non-compliance issues provides an indication of
quality trends.

 

  3.1.2 [***].

 

  3.2 Non-Compliance Issues

 

  3.2.1 All DELTA AIR LINES’ identified non-compliance issues shall be submitted
in writing via a Corrective Action Request (CAR) to GOGO’s Director Aviation
Quality (or designee) who will initiate the investigation and corrective action
process.

 

  3.2.2 GOGO identified non-compliance issues shall be submitted in writing via
Corrective Action (reference GOGO’s RSM/QM) to DELTA AIR LINES’ Manager, EQA who
will coordinate their correction as required.

 

  3.3 Quality/Reliability Issues

 

  3.3.1 All DELTA AIR LINES’ identified issues, which relate to the
airworthiness or quality of the product, will be handled by EQA as follows:

 

  3.3.2 DELTA AIR LINES’ EQA will notify GOGO’s Director Aviation Quality (or
designee) and coordinate the Desk-Top CAR process. GOGO’s Director, QA will
respond to the CAR and submit for review and acceptance concerning the issues
identified in the CAR report.

 

  3.3.3 GOGO is responsible for the actions (i.e. Quality, Safety, and
Compliance) of their subcontractors while working DELTA AIR LINES aircraft and
will ensure any corrective action is driven down to the subcontractor level as
necessary.

 

Page 55



--------------------------------------------------------------------------------

  3.4 GOGO’s Investigation Process

 

  3.4.1 All investigations conducted by GOGO will follow the GOGO investigation
via Corrective Action process.

 

  3.4.2 DELTA AIR LINES will have access to all GOGO investigations pertaining
to DELTA AIR LINES’ aircraft and or components. Events which will cause an
investigation are:

 

  3.4.2.1 Any damage to the aircraft, any person seriously injured, and any
maintenance activity which results in a disruption of work which may affect the
aircraft ready time.

 

  3.4.2.2 Any regulatory issues reported by DELTA AIR LINES after release to
service, such as work not being accomplished as per Instructions for Continued
Airworthiness (ICA) or missing signatory requirements.

 

  3.4.3 All incidents shall be immediately communicated to DELTA AIR LINES’
Maintenance Lead Mechanic or higher and will enter into STARS per TOPP 00-40-18.

 

  3.4.4 All results of an investigation will be communicated to the DELTA AIR
LINES General Manager Safety and Manager EQA along with the GOGO Director
Aviation Quality (or designee).

 

  3.4.4.1 DELTA AIR LINES General Manager Safety will coordinate investigation
with GOGO and agree on final corrective action. (Only results of aircraft
damage)

 

4 DEVIATIONS FROM DELTA AIR LINES/ GOGO POLICIES, PROCESSES, OR STANDARDS

 

  4.1 General

 

  4.1.1 Any conflict between the DELTA AIR LINES’ TOPP and the GOGO’s Policies
and Procedures, will be superseded by the DELTA AIR LINES TOPP, unless this
agreement references the conflicting issues, then this AWA will take precedence.

 

5 TRAINING, QUALIFICATIONS, AND CERTIFICATION

 

  5.1 Training

 

  5.1.1 DELTA AIR LINES’ General Manager (or designee) of Training, in
conjunction with GOGO’s Director Training (or designee), will identify the
minimum training requirements necessary to support the Contract and are detailed
in ANNEX B.

 

  5.1.2 GOGO employees receive the training outlined in Section 6 ANNEX B and
ANNEX K prior to assignment of work. GOGO’s Director of Training maintains
training records for all GOGO employees. GOGO’s Director Aircraft Operations (or
designee) will be responsible to monitor all personnel to ensure required
training and qualifications remain current. GOGO’s Director of Training will
schedule required training with Delta’s General Manager of Training.

 

Page 56



--------------------------------------------------------------------------------

  5.1.3 DELTA AIR LINES will provide training to GOGO’s personnel and/or
assigned sub-contractors which cover the DELTA AIR LINES Maintenance System
Processes, and any DELTA AIR LINES’ specific aircraft systems required to
perform the work outlined in the contract. These systems are also listed in
ANNEX B and ANNEX K. GOGO’s Director of Training maintains training records.

 

  5.1.4 DELTA AIR LINES reserves the right to verify GOGO personnel and/or
assigned sub-contractors qualifications; GOGO shall provide proof of
qualifications upon request by DELTA AIR LINES.

 

  5.1.5 Requests for GOGO training records or personnel qualifications are
submitted to GOGO’s Director of Training.

 

  5.1.6 An overview of AWA will become part of required training. Once the AWA
is finalized, GOGO’s Director of Training, in conjunction with Delta’s General
Manager of Training, will develop, schedule, and track the AWA Overview course.

 

  5.2 Qualifications

 

  5.2.1 DELTA AIR LINES, in conjunction with GOGO, will identify the minimum
qualification requirements necessary for personnel to support the Contract as
detailed in ANNEX C.

 

  5.2.2 The affected GOGO Director Aircraft Operations (or designee) will ensure
the necessary qualified personnel are in place prior to commencement of work.

 

  5.2.3 GOGO will ensure that all qualified personnel are aware of their
qualifications and limitations.

 

  5.3 Certification of Documents

 

  5.3.1 DELTA AIR LINES, in conjunction with GOGO, will identify the
certification requirements necessary to support the contract and are detailed in
ANNEX C.

 

  5.3.2 All maintenance signatures and certifications shall be carried out
according to TOPP 50-00-10, sec V unless differences are detailed in ANNEX C.

 

  5.3.3 DELTA AIR LINES recognizes the equivalency of GOGO’s personnel
qualifications to sign DELTA AIR LINES’ documents, detailed in ANNEX C.

 

6 SAFETY, SECURITY, ENVIRONMENTAL

 

  6.1 General Safety

 

  6.1.1 General safety applicable to all GOGO employees, consultants or vendors
working within the confines of DELTA AIR LINES. (Ref TOPP 00-40-17) This
includes all Line Mtc and Hangar Mtc. GOGO’s Director of Training maintains
GOGO’s Safety Training Curriculum. GOGO must provide for a Safety Program to the
DELTA AIR LINES Manager Safety, Security, Environmental (SSE) for review. After
a review of the program, any comments shall be returned to GOGO who shall have
the opportunity for responding to and updating the program, if necessary. The
GOGO Safety Program must be approved and on file with the DELTA AIR LINES
Manager SSE.

 

Page 57



--------------------------------------------------------------------------------

  6.1.2 The GOGO Safety Program must include (pertaining to the type of work
being done), but not be limited to:

 

  6.1.2.1 Safety Training

 

  6.1.2.1.1 The DELTA AIR LINES General Manager Fleet Programs (or designee)
will ensure all applicable GOGO employees have received and have properly
documented receipt of the CONTRACTORS SAFETY CBT prior to receiving a contractor
badge and/or beginning any work.

 

  6.1.2.2 Emergency Response (Ref TOPP 00-40-20). GOGO Employees must:

 

  6.1.2.2.1 Familiarize them with the DELTA AIR LINES Emergency Response
Program.

 

  6.1.2.2.2 Be familiar with evacuation routes in areas in which they are
working.

 

  6.1.2.2.3 Be familiar with severe weather assembly areas for which they are
working.

 

  6.1.2.2.4 Familiarize themselves with the location and use of emergency
equipment in the areas for which they are working.

 

  6.1.2.2.5 Be prepared to take appropriate action to warn people of an
emergency.

 

  6.1.2.2.6 Be prepared to report emergencies to the appropriate entity.

 

  6.1.2.2.7 GOGO’s Director of Training will coordinate the receipt and
distribution of Delta’s Emergency Flip Charts.

 

  6.1.3 GOGO employees shall abide by Technical Operations safety policies and
procedures and work practices necessary to safely perform his or her job.

 

  6.2 Environmental

 

  6.2.1 GOGO and/or assigned sub-contractors must provide any and all Material
Safety Data Sheets (SDS) to the DELTA AIR LINES Manager SSE prior to any
chemicals brought on site (including aircraft, line and hangars). If said
chemicals are not currently on DELTA AIR LINES’ workplace chemical list, a
Chemical Review Committee (CRC) Form must be submitted to your Divisional
Environmental Manager for the chemical approval process. The chemical MUST be
approved prior to chemicals being brought on site. DELTA AIR LINES’ workplace
chemical list can be accessed on DELTA AIR LINES’ Corporate Safety &
Compliance/BSD, TOPP. Once the chemical is listed on the workplace chemical list
an SDS is accessible on the internet at the 3E website: 3E Company Portal DELTA
AIR LINES’ entire environmental policies and procedures can be found in the
Environmental Programs Manual (EPM). GOGO’s Director of Training will coordinate
the receipt, delivery, and tracking of Delta’s Contractor’s Safety CBT.

 

  6.3 Security (Ref TechOps Security Manual (TSM))

 

  6.3.1

GOGO employees working in ATL TechOps exclusive area (EA) must have: a Delta TOC
Contractor ID badge and an ATL SIDA badge to have unescorted access
authorization to the TOC (EA). The Delta TOC contractor badge allows unescorted
access to the Technical Operations center. The ATL SIDA badge allows unescorted
access to the AOA and TOC RAMP area adjacent to the hangar doors as indicated by
the red markings 15’ beyond the hangar doors. Driving on the ramp is only

 

Page 58



--------------------------------------------------------------------------------

  approved by having the D designator on the ATL SIDA badge. Likewise, the E
designator is required for any escorting on the AOA and TOC RAMP areas (The AOA
SIDA rules will apply). Badges must be displayed on their outermost garment
above the waist.

 

  6.3.1.1 All visitors will be escorted at all times by a properly identified
DELTA AIR LINES employee. Failure to comply with the identification and/or
escort procedures may result in fines issued to DELTA AIR LINES, and/or
individual. Furthermore, failure to comply with identification and escorting
procedures may result in termination of contract. Piggy backing through
Technical Operations access control turnstiles or SIDA area is strictly
prohibited. No visitor, at any time, can perform maintenance of any type unless
properly badged as stated in 6.3.1.

 

  6.3.2 All Line Mtc. station requirements: A GOGO company ID and local SIDA
badge per city requirements. Badges must be displayed on their outermost
garment.

 

  6.3.3 GOGO employees, consultants, vendors and or assigned sub-contractors
shall not wear official airline uniforms while working within the confines of
DELTA AIR LINES (This includes all Line MTC and Hangar MTC).

 

7 DOCUMENTATION AND DATA CONTROL PROVISIONS

 

  7.1 General

 

  7.1.1 DELTA AIR LINES’ Chief Inspector (or designee) and GOGO’s Director
Aviation Quality (or designee) shall be responsible for determining which GOGO
and DELTA AIR LINES documents are required. These requirements will be defined
in ANNEX E.

 

  7.1.2 DELTA AIR LINES is responsible to provide the work requirements and the
necessary documents (i.e. ERAs, Logbook, OMI, LMOS etc.) and supporting
recording forms to GOGO.

 

  7.1.3 Any GOGO forms or tags accepted by DELTA AIR LINES will be listed in
ANNEX F.

 

  7.2 Publications and Maintenance Data

 

  7.2.1 DELTA AIR LINES and GOGO are responsible for ensuring that the correct
revision status of required publications and maintenance data are communicated.
See ANNEX A and ANNEX E.

 

  7.2.2 DELTA AIR LINES is responsible for distributing approved publications
and maintenance data as required to production staff at designated locations
prior to the commencement of work on a DELTA AIR LINES product.

 

  7.2.3 All publications and maintenance data received by GOGO from DELTA AIR
LINES will be processed as detailed in ANNEX E.

 

  7.3 Engineering Data Approval

 

  7.3.1 DELTA AIR LINES remains responsible for the configuration of its
aircraft.

 

  7.3.2 Any required engineering approvals will be processed through the DELTA
AIR LINES’ Engineering department. The process is defined in ANNEX H.

 

Page 59



--------------------------------------------------------------------------------

  7.4 Configuration Control of Individual Aircraft

 

  7.4.1 All part and components installed on DELTA AIR LINES aircraft will
comply with DELTA AIR LINES’ configuration control documents (i.e. PC’s, EA’s,
drawings, etc.) Ref TOPP 60-00-60 for additional information on the
configuration control process.

 

  7.5 DELTA AIR LINES’ Supplied Documents Change Requests

 

  7.5.1 All technical documents or publication errors found by GOGO and/or
assigned sub-contractors will be given to the GOGO’s Director Aviation Quality
(or designee) who will report discrepancy to the on-site Maintenance Lead
Mechanic (or designee) who will follow TOPP.

 

8 TECHNICAL RECORDS PROVISIONS

 

  8.1 General

 

  8.1.1 DELTA AIR LINES, in conjunction with GOGO, shall be responsible for
establishing Technical Records which are industry accepted and related to the
Contract, as required meeting regulatory requirements.

 

  8.1.2 All maintenance performed on a DELTA AIR LINES aircraft must be
documented.

 

  8.1.3 GOGO and/or assigned sub-contractors will handle Technical Records as
specified in DELTA AIR LINES TOPP or as specified in ANNEX E.

 

9 MATERIAL CONTROL PROVISIONS

 

  9.1 General

 

  9.1.1 Unless specified in ANNEX A of this agreement, the handling of aircraft
materials and components will be as detailed in the DELTA AIR LINES TOPP.

 

  9.2 Material Substitutions and Equivalencies

 

  9.2.1 No substitutions can be used for any Airworthiness Directive (AD) item.

 

  9.3 Vendor Authorization

 

  9.3.1 All purchasing of new OEM parts I materials for the Contract will be in
accordance with the DELTA AIR LINES approved supplier list, within the
guidelines stipulated in TOPP.

 

  9.3.1.1 A new part is defined as those parts that are purchased directly from
the OEM.

 

  9.3.2 All surplus parts and or material must be procured from a DELTA AIR
LINES’ approved supplier, (Reference TOPP 60-10-05). All parts or material
purchased must meet the receiving requirements for traceability (Reference TOPP
60-20-01).

 

  9.3.2.1 DELTA AIR LINES defines surplus as any part, new or used, which is
purchased from any source other than the OEM. Standard hardware may be purchased
from a distributor authorized by the OEM.

 

  9.3.3 GOGO will utilize DELTA AIR LINES’ approved repair suppliers list. All
parts or material purchased must meet the receiving requirements for
traceability (Reference TOPP 60-20-01).

 

  9.3.3.1 In the event a current Approved Repair Supplier is not able to meet
the required turn time, DELTA AIR LINES and GOGO shall jointly seek and approve
another Repair Supplier (Ref TOPP 20-60-12).

 

Page 60



--------------------------------------------------------------------------------

  9.3.4 DELTA AIR LINES approved Repair Supplier I Maintenance Provider list can
be accessed via the 121 Air Carrier MPL hyperlink found in TOPP 40-50-12. The
hyperlink connects to a reference copy that is updated on a bimonthly basis by
DELTA AIR LINES EQA. SAP should be consulted for live approval status. DELTA AIR
LINES Manager EQA or designee can be contacted to confirm a Maintenance
Providers’ approval status.

 

  9.3.5 Kits purchased by GOGO for installation by a Certificated Repair Station
subcontractor: The subcontractor contracted to perform the work, will be
responsible for performing the receiving inspection functions and control of
units for installation on Delta aircraft. Receiving inspections will be
performed in accordance with the Certificated Repair Station’s FAA accepted
procedures.

 

  9.3.6 (Reference ANNEX A for exceptions, deviations or clarifications to these
processes.)

 

10 TOOLING PROVISIONS

 

  10.1 General

 

  10.1.1 GOGO shall be responsible for establishing the requirements for tooling
as related to the Contract and advising DELTA AIR LINES of deficiencies.

 

  10.1.2 DELTA AIR LINES will furnish all required aircraft maintenance tooling
specified by a DELTA AIR LINES unique tool number. GOGO is responsible for
providing all OEM and common tooling.

 

  10.1.3 No substitutions or deviations allowed when working Airworthiness
Directive (AD) items, unless approved per ANNEX J.

 

  10.1.4 GOGO personnel process for checking out DELTA AIR LINES’ tools;

 

  10.1.4.1 Only specific GOGO personnel with designated bar codes will be
allowed to check out tools from DELTA AIR LINES’ tool rooms.

 

  10.1.4.2 All tools must be returned at the end of each shift or tools must be
signed over to GOGO designated personnel at the tool room.

 

  10.1.4.3 All tools must be in the same condition as when they were harrowed.
Tools not returned or damaged may be subject to purchasing by GOGO. The purchase
of these tools will be handled by the DELTA AIR LINES Project Manager for GOGO.
The DELTA AIR LINES Project Manager will be responsible for billing GOGO for any
tooling not returned or damaged.

 

  10.2 Calibrated Tooling

 

  10.2.1 All DELTA AIR LINES PMET tooling will continue to be monitored by the
DELTA AIR LINES tool rooms. The DELTA AIR LINES’ PMET tooling will be sent to
calibration on or before the expiration date by the DELTA AIR LINES’ tool rooms.

 

  10.2.2 Before any calibrated tooling (other than DELTA AIR LINES provided
tooling) is used, GOGO and/or assigned sub-contractors calibration program is
subject to acceptance and audit by DELTA AIR LINES’ EQA.

 

Page 61



--------------------------------------------------------------------------------

  10.2.3 Each job requiring a calibrated tool must have the tool number
documented on the work document.

 

  10.2.4 Personal calibrated tools are not authorized for use on DELTA AIR
LINES’ aircraft.

 

11 SUBCONTRACTORS

 

  11.1 General

 

  11.1.1 All subcontractors shall comply with all elements of this AWA.

 

  11.1.2 All subcontractors, CPR 145 Repair Stations or Contract Maintenance
organizations, must be accepted by EQA prior to use.

 

  11.1.2.1 CPR 145 Repair Stations must provide a copy of their complete Ops
Spec and FAA Certification.

 

  11.1.2.2 Contract Maintenance Organizations must provide proof of active
participation in a DOT anti-drug and alcohol misuse prevention program.

 

  11.2 Requirements

 

  11.2.1 GOGO shall select a Maintenance vendor that:

 

  11.2.1.1 Can provide airport access for their technicians at the maintenance
sites.

 

  11.2.1.2 Can maintain a maintenance records and parts tracking system that
meets the FAA, GOGO and DELTA AIR LINES requirements.

 

  11.2.1.3 Can successfully complete all initial and recurrent training required
by the FAA, GOGO and DELTA AIR LINES.

 

Page 62



--------------------------------------------------------------------------------

ANNEX A

Deviations from DELTA AIR LINES I GOGO Processes

(And/or Clarifications to same)

 

1 AIR WORTHINESS DIRECTIVES (AD)

 

  1.1. All AD items must be worked as written without deviation or substitution.
Any deviation or substitution that must be used must be first approved as an
AMoC by the FAA ACO via an alternate method of compliance (AMoC) approval. ALL
AMoC requests must be submitted to DELTA AIR LINES’ MRO Engineering for
submittal to the FAA or to the DELTA AIR LINES Engineering contact person for
GOGO, who will then coordinate with DELTA AIR LINES’ MRO Engineering department
for disposition or coordination.

 

2 REQUIRED INSPECTION ITEMS (RII)

 

  2.1. Routine task cards

 

  2.1.1. DELTA AIR LINES will supply all routine task cards called Aircraft
Maintenance Document System (AMDS) cards. These AMDS work-cards may have the
letters RII marked in the Keyword Box. Anytime a RII exists on an AMDS, each
inspection block step in the event is considered to be RII and must be inspected
and signed by a DELTA AIR LINES RII Authorized Inspector per TOPP 40-30-05 and
entered into SCEPTRE.

 

  2.2. Non-routine task cards

 

  2.2.1. DELTA AIR LINES will supply all non-routine task cards. An RII item
non-routine task card will be identified and processed as per section 2.2.1.

 

  2.2.2. Any non-routine generated during an RII JIC maintenance event must be
identified as an RII non-routine in accordance with TOPP 40-30-05, and is to be
worked as an RII maintenance event.

 

3 100% BUY BACK OR CRITICAL SYSTEMS

 

  3.1. The terms 100% Buy Back, Second Set of Eyes, and Critical System Check
are synonyms between DELTA AIR LINES and GOGO. Both of these inspections or
checks require a second set of eyes to ensure the work was accomplished. It is
the responsibility of the operator to determine such items. GOGO will follow the
DELTA AIR LINES criteria; reference TOPP 30-20-43 for the list of Second Set of
Eyes requirements.

 

  3.2. Refer to ANNEX C to determine who is qualified to sign for 100% Buy Back
or Second Set of Eyes

 

4 RETURN TO SERVICE

 

  4.1. Aircraft Return to Service

 

  4.1.1. A maintenance release entry will be made in the DELTA AIR LINES Log
Book by an authorized agent of GOGO.

 

5 AIRWORTHINESS RELEASE

 

  5.1.1.

The Airworthiness Release in the DELTA AIR LINES Log Book will be signed by a
SCEPTRE authorized DELTA AIR LINES Maintenance Representative. The DELTA

 

Page 63



--------------------------------------------------------------------------------

  AIR LINES Airworthiness Release is a signature within DELTA AIR LINES’ log
book and SCEPTRE that signifies that all the log book and SCEPTRE entries have
been properly addressed per TOPP 40-50-20.

 

6 AMDS CARD AND NON-ROUTINE CARD

 

  6.1. The AMDS card will be completed as per TOPP 50-20-10 and NON-ROUTINE CARD
as per TOPP 50-30-05

 

  6.1.1. Signature requirements for DELTA AIR LINES AMDS card and NON-ROUTINE
CARD will follow DELTA AIR LINES TOPP 50-00-10.

 

  6.1.1.1. A GOGO authorized/qualified mechanic must sign by using first initial
last name and their Unique Contractor ID/six-digit PPR number.

 

7 ACCESS TO AIRCRAFT AREAS AND SYSTEMS

 

  7.1. Flight Compartment Management

 

  7.1.1. A GOGO certificated subcontractor is authorized to activate any of the
following aircraft systems; IFE and aircraft ground power. A GOGO subcontractor
must contact an authorized DELTA AIR LINES maintenance representative for
activation of the APU.

 

  7.2. Aircraft, access panels, plates, doors etc.

 

  7.2.1. DELTA AIR LINES maintenance representative must provide GOGO access to
the aircraft as necessary to accomplish maintenance.

 

  7.3. DELTA AIR LINES and GOGO Representatives must coordinate the security of
the aircraft at all times in accordance with local requirements.

 

  7.3.1. Aircraft must not be left unsecured (open or doors closed with steps 4
ft from fuselage) and unattended.

 

  7.3.2. A DELTA AIR LINES maintenance representative must secure the aircraft
prior to GOGO representatives leaving the aircraft unattended.

 

  7.3.3. GOGO representatives must coordinate with other contractors to ensure
aircraft is not left unsecured and unattended. GOGO representatives are not
responsible for activities of other DELTA AIR LINES contractors.

 

  7.4. All maintenance events must be documented.

 

8 COMMUNICATION OF DELTA AIR LINES TECHNICAL OPERATIONS BULLETINS AND ADVISORY
NOTICES

 

  8.1. The DELTA AIR LINES maintenance representative is responsible for
providing GOGO’s Manager Aircraft Maintenance Control (or designee) any
Bulletin/Aircraft Maintenance Alert (AMA) that pertains to TOPP and or the
production operation.

 

  8.2. GOGO Manager Aircraft Maintenance Control (or designee) will disseminate
the DELTA AIR LINES Bulletin/AMA to GOGO’s supervisory personnel who will
disseminate the information. GOGO will be responsible to track and ensure that
all required personnel have complied with this requirement and the information
is being administered.

 

Page 64



--------------------------------------------------------------------------------

9 SUSPECTED UNAPPROVED PART (SUP)

 

  9.1. GOGO is responsible to identify SUPs. GOGO will report the SUP in
accordance with procedures in the RSM & QM. Anytime an SUP is generated which is
related to DELTA AIR LINES, it will be reported to the Manager Regulatory
Compliance who will follow TOPP 60-00-20 for reporting the SUP.

 

10 AUDIT OF AIRCRAFT PACKAGE

 

  10.1. N/A

 

11 FAA ACCESS TO COMPUTER SYSTEMS

 

  11.1. N/A

 

12 IDENTIFICATION OF DELTA AIR LINES AIRCRAFT

 

  12.1. All DELTA AIR LINES aircraft will be identified by the DELTA AIR LINES’
nose gear door number/top of vertical stabilizer number and not the registration
number.

 

13 MATERIALS CONTROL

 

  13.1. All PMA parts installed on DELTA AIR LINES’ products must be approved by
DELTA AIR LINES engineering department.

 

  NOTE: DELTA AIR LINES’ IPCs and CMMs reflect all DELTA AIR LINES’ approved PMA
parts.

 

  13.2. Scrap and Beyond Economical Repair (BER) products

 

  13.2.1. Coordinate all BER parts with the Maintenance representative.

 

14 DAMAGE TO AIRCRAFT OR COMPONENTS

 

  14.1. GOGO Damage

 

  14.1.1. Any damage done to the aircraft or DELTA AIR LINES component in the
course of GOGO and/or assigned sub-contractors maintenance must be reported to a
DELTA AIR LINES maintenance representative. All maintenance labor and material
cost will be the responsibility of GOGO.

 

  14.2. Existing Damage

 

  14.2.1. Any pre-existing aircraft or component damage noted by GOGO and/or
assigned sub-contractors during maintenance within their scope must be reported
to a DELTA AIR LINES maintenance representative. All maintenance labor and
material cost will be the responsibility of DELTA AIR LINES.

 

15 SAFETY, SECURITY & ENVIRONMENTAL POLICIES AND PROCEDURES

 

  15.1. Reference section 6 of this AWA.

 

16 ENGINEERING REPAIR INSTRUCTIONS

 

  16.1. Reference ANNEX H.

 

Page 65



--------------------------------------------------------------------------------

17 SERVICE DIFICULTY REPORTING (SDR)

 

  17.1. In the event GOGO discovers a defect or un-airworthy condition which
requires an SDR while performing maintenance on our aircraft, they will alert a
DELTA AIR LINES Lead Mechanic, who will follow DELTA AIR LINES TOPP 80-30-10.

 

Page 66



--------------------------------------------------------------------------------

ANNEX B

PERSONNEL TRAINING REQUIREMENTS

 

1 TRAIN THE TRAINER PROGRAM

 

  1.1. DELTA AIR LINES has authorized GOGO qualified instructors to conduct
training on behalf of DELTA AIR LINES. All training will be conducted to Delta
Air Lines standards, with training materials developed by GOGO specifically for
Delta Air Lines.

 

  1.2. The list of GOGO personnel deemed qualified by DELTA AIR LINES to conduct
training on their behalf is kept by DELTA AIR LINES’ Tech Ops Training
department. GOGO’s Director of Training will provide the list Delta Air Lines’
Tech Ops Training Department.

 

2 LIST OF GOGO TRAINING REVIEWED AND ACCEPTED BY DELTA AIR LINES AS EQUIVALENT

 

  2.1. GOGO EWIS Skills ACCEPTED training course -EWIS GOGO; Delta Air lines
course TEWISACPTN.

 

3 TRAINING RECORD REQUIREMENTS AND HANDLING

 

  3.1. Formal Training

 

  3.1.1. All formal, classroom training conducted by an instructor will be
recorded on a DELTA AIR LINES’ Contract Maintenance Student LMS form. A copy
will be provided by the DELTA AIR LINES’ Training department to GOGO and used
for DELTA AIR LINES conducted courses.

 

  3.1.2. GOGO will provide copies of the employee’s Record of Employee
Qualifications and Certificates of Training as required.

 

  3.1.3. A copy of the form, record, and certificate will be e-mailed or sent
to:

DELTA AIR LINES;

General Manager Tech Ops Training

980 Virginia Avenue

Dept. 486

Atlanta, GA 30354

 

  3.1.3.1. When e-mailed, use: TOTraining.DELTA AIR LINES@delta.com

 

  3.2. Computer Based Training (CBT)

 

  3.2.1. All CBT is captured in the DELTA AIR LINES Learning Management System
(LMS).

 

  3.3. The table below details training for GOGO and/or assigned
sub-contractor’s personnel. The training defined is to attain the required
knowledge to perform tasks related to their skills on DELTA AIR LINES’ products.
All training will not result in a qualification but may result in an
authorization to perform task related to an individual skill. The training below
may or may not be required for a specific task to be completed.

 

Training

  

Method

  

Time and

recurrence

requirement

  

Students

  

DELTA LMS

Training Code

ETOPS Basic    Computer Based Training    1 hr, recurrent every 2 years   
Assigned personnel as applicable    [FARAL107R Policy & Procedures (P&P)   
Instructor    18 hrs    Assigned personnel    [GENLM233N

 

Page 67



--------------------------------------------------------------------------------

Training

  

Method

  

Time and

recurrence

requirement

  

Students

  

DELTA LMS

Training Code

SFAR 88 - Fuel Tank Safety Training    Computer Based Training    1 hr   
Assigned personnel    [FUELSAFlR Fall Protection for TechOps - PAL    Computer
Based Training    1 hr    Assigned personnel    [SAFAL117N Electrostatic
Discharge - BSD    Computer Based Training    1 hr    Assigned personnel   
[GENAL141N Aircraft Emergency Evacuation System Maintenance - EES    Computer
Based Training    1 hr    Assigned personnel    [GEN25101N EWIS Awareness CBT   
Computer Based Training    1 hr    Assigned personnel    rrGEN24108N EWIS Skills
Accepted Training - EWIS GOGO    Instructor    1 hr    Assigned personnel   
rrEWISACPTN Contractor Safety and Security    Computer Based Training    1.5 hr
   Assigned personnel    rrPALLCTA4N

 

4 GOGO TRAINING MATRIX

 

  4.1. The Matrix below will identify the required GOGO and/or assigned
sub-contractors training and/or qualification in conjunction with the DELTA AIR
LINES training which will result in DELTA AIR LINES’ authorization. (Reference
ANNEX C for licensing requirements)

 

GOGO approved sub- contractor Personnel    DELTA AIR LINES and GOGO Training   
DELTA AIR LINES Authorized Personnel Un-certificated)    DELTA AIR LINES
training - P&P, SFAR 88, FAL, ESD, EES, EWIS Awareness CBT, [EWIS Skills
Accepted Training and ETOPS Basic ****    DELTA AIR LINES Authorized to perform
work and short sign for work. (FAA certificated A&P, A, and Repairman)    DELTA
AIR LINES training - P&P SPAR 88, PAL, ESD, EES, EWIS Awareness CBT, [EWIS
Skills Accepted Training and ETOPS Basic ****    DELTA AIR LINES Authorized to
perform work and sign for work accomplished.

 

**** NOTE: Required for work on ETOPS aircraft

 

5 INSPECTOR TRAINING MATRIX

 

  5.1. N/A

 

Page 68



--------------------------------------------------------------------------------

ANNEX C

Personnel Licensing Requirements & Authorization Standards

 

1 GENERAL

 

  1.1. No person is to be authorized to perform or certify work on any DELTA AIR
LINES products for which he/she does not hold those privileges within the GOGO
and/or assigned sub-contractor’s organization.

 

2 DESCRIPTIONS OF FAA CERTIFICATIONS

 

  2.1. 2.1.The following is a list of FAA Certifications used at GOGO and/or
assigned sub-contractors:

 

  2.1.1. FAA Airframe/Powerplant (A & P)

 

  2.1.2. FAA Airframe (A)

 

  2.1.3. FAA Repairmen Certificates:

 

  2.1.3.1. Radio/Instrument

 

3 SIGNING AUTHORITY MATRIX

 

  3.1. The matrix below is a table to demonstrate who, with what training, is
authorized to sign AMDS and Non-Routine Job Cards

 

When

  

Then

A job card is considered to be a basic    A Non-Certificated employee may short
sign for work accomplished, a Certificated Technician will sign the maintenance
block. A Lead Certified Technician not short signing or signing the maintenance
block will sign the Inspection block. A job card that is classified as critical
task    A Certificated Technician will sign the maintenance block. A Lead
Certified Technician not short signing or signing the maintenance block will
sign the Inspection block. A job card is classified as Required Inspection Item
(Ref TOPP 40-30-)    A Certificated Technician will sign the maintenance block.
A Delta Air Lines authorized RII Quality Control personnel will sign the
Inspection block.

 

Page 69



--------------------------------------------------------------------------------

ANNEX D

Documentation List and equivalent Terminologies

[***]

 

Page 70



--------------------------------------------------------------------------------

ANNEX E

Documentation and Data Control Provisions

 

1 AIRCRAFT MAINTENANCE MANUALS

 

  1.1. All aircraft related documents (e.g. AMM, CMM, IPC, TOPP, etc) required
to maintain DELTA AIR LINES’ aircraft, relating to the Contract, will be
provided on-line via Online Technical Information System (OTIS) by DELTA AIR
LINES to GOGO.

 

2 MAINTENANCE DATA REVISION CONTROL

 

  2.1. GOGO and/or assigned sub-contractors will monitor the revision status of
all DELTA AIR LINES’ and GOGO technical documents. DELTA AIR LINES’ documents
are distributed electronically on the Technical Operation Home Page (TORP)
and/or OTIS; the version viewed on the TORP/OTIS is the latest revision.

 

  2.2. DELTA AIR LINES and GOGO agree to ensure the revision status of all
documentation is current.

 

3 WORK PACKAGE HANDLING (AIRCRAFT MAINTENANCE DOCUMENTATION SYSTEM CARDS (AMDS),
ACTION AUTHORIZATION (AA), AND ANY OTHER ROUTINE TASK CARDS)

 

  3.1. N/A

 

Page 71



--------------------------------------------------------------------------------

ANNEX F

Technical Records Provisions

 

1 N/A

 

Page 72



--------------------------------------------------------------------------------

ANNEX G

SPECIAL TOOLING REQUIREMENTS

 

1 TOOLING SUBSTITUTION PROCESS

 

  1.1. No deviations or substitutions allowed when working AD items except as
provided in ANNEX J.

 

  1.2. When a DELTA AIR LINES authorized work document specifies a DELTA AIR
LINES unique tool, then reference the DELTA AIR LINES authorized work document
(Ref TOPP 30-10-05) for an OEM tool. If the DELTA AIR LINES authorized work
document specifies an OEM tool, GOGO may use the OEM tool to accomplish the
task.

 

  1.3. When the authorized work document specifies a DELTA AIR LINES unique tool
and the DELTA AIR LINES authorized work document lists tool specifications
including Mil Specs (ref TOPP 70-00-15), then GOGO may use any tool which meets
or exceeds the tool specifications listed in the authorized work document to
accomplish the task. Documentation supporting this equivalency must be kept on
file.

 

  1.4. When the authorized work document specifies a DELTA AIR LINES unique tool
and the DELTA AIR LINES authorized work document only identifies a task (e.g.
remove bushing) but does not specify an OEM tool and does not list tool
specifications, then GOGO may use any OEM, Industry standard or GOGO approved
method (best maintenance practice) for accomplishing the task.

 

  1.5. When the authorized work document specifies a DELTA AIR LINES unique tool
and the DELTA AIR LINES authorized work document was revised to change a
maintenance procedure (DELTA AIR LINES alternate procedure) and there is no OEM
tool to accomplish the revised procedure, DELTA AIR LINES will support the
tooling to accomplish the task, until. GOGO obtains the tooling.

 

  1.6. When the authorized work document specifies an OEM tool, then GOGO will
use the OEM specified tool or GOGO Quality Control will approve tooling
equivalency as described in GOGO’s RS & QM. Documentation supporting this
equivalency must be kept on file.

 

2 CALIBRATED TOOL LOAN I LEASE I PURCHASE PROCEDURE

 

  2.1. DELTA AIR LINES has calibrated tools that are tracked in DELTA AIR LINES’
Precision Measuring Equipment and Test (PMET) system. The DELTA AIR LINES PMET
tools may be loaned, leased, or purchased by GOGO to perform maintenance on
DELTA AIR LINES’ aircraft. However; an AWA process must be implemented for this
to occur.

 

Page 73



--------------------------------------------------------------------------------

ANNEX H

ENGINEERING DATA APPROVAL

 

1 REPAIR

 

  1.1. All maintenance will be performed by GOGO’s subcontractors and will be in
accordance with the following manuals. Any deviations to the instructions in
these manuals will be evaluated and approved using the applicable data documents
and in compliance with the applicable sections of DELTA AIR LINES’ TOPP by DELTA
Engineering.

 

  •   D12444-09107 FAA Cert Doc, Aircraft Maintenance Manual Supplement, ABS
System, B757-200

 

  •   D12444-09111 FAA Cert Doc, Aircraft Maintenance Manual (AMM) Supplement,
ABS, MD88

 

  •   D12444-09118 FAA Cert Doc, Aircraft Maintenance Manual Supplement, ABS
System, MD90

 

  •   D12444-09106 FAA Cert Doc, Aircraft Maintenance Manual Supplement, ABS
System, B737-800

 

  •   D12444-09101 FAA Cert Doc, Aircraft Maintenance Manual Supplement, ABS
System, B767-300

 

  •   D12444-09306 FAA Cert Doc, Aircraft Maintenance Manual Supplement, ABS
System, B737-700

 

  •   D12444-15107 FAA Cert Doc, Aircraft Maintenance Manual Supplement, ABS
System, B757-200

 

  •   D12444-15207 FAA Cert Doc, Aircraft Maintenance Manual Supplement, ABS
System, B757-300

 

  •   D12444-15102 FAA Cert Doc, Aircraft Maintenance Manual Supplement, ABS
System, A319

 

  •   D12444-15115 FAA Cert Doc, Aircraft Maintenance Manual Supplement, ABS
System, A320

 

  •   D12444-15109 FAA Cert Doc, Aircraft Maintenance Manual Supplement, ABS
System, DC9-50

 

Page 74



--------------------------------------------------------------------------------

ANNEX I

ACRONYMS I TERMINOLOGY I DEFINITIONS

AA - Action Authorization

AD - Airworthiness Directive

AMA - Aircraft Maintenance Alert

AMDS - Aircraft Maintenance Documentation System

AMM - Aircraft Maintenance Manual

AMoC - Alternate Method of Compliance

AWA - Airworthiness Agreement

AWR - Airworthiness Release

BER - Beyond Economical Repair

CAR - Corrective Action Request

CBT - Computer Based Training

CFR - Code of Federal Regulations

ERA or ER/A - Engineering Repair/Authorization

GEM - Graphically Enhanced Maintenance

GEN FAM - General Familiarization

GMM - General Maintenance Manual

ICA - Instructions Continued Airworthiness

LMS - Learning Management System

LLP - Life Limited Parts

MCC - Maintenance Control Center

MP&S - Maintenance Planning and Scheduling

MPE - Material & Process Equivalents

MIRS - Maintenance Information Retrieval System

OEM - Original Equipment Manufacturer

OMI - Outstanding Maintenance Item

OTIS - Online Technical Information System

P&P - Core Policy & Procedures training

PASS - Preserve All Serviceable Spares

PMET - Precision Measuring Equipment & Tooling

RFTS - Requet for Technical Services

RSM - Repair Station Quality Manual

SCEPTRE - System Computerized for Economical Performance Tracking, Recording &
Evaluation

SOP - Standard Operating Procedure

SUP - Suspected Un-approved Parts

TOPP - Technical Operations Policy & Procedures

 

Page 75



--------------------------------------------------------------------------------

ANNEX J

AIRWORTHINESS DIRECTIVES (AD)

 

1 AD DEVIATIONS AND/OR SUBSTITUTIONS

 

  1.1. The following is the process that will be used by GOGO when it is
necessary to deviate from AD work instructions.

 

  1.1.1. No deviations or substitutions are allowed when working with an AD item
unless.

 

  1.1.1.1. The deviation or substitution has been approved as an Alternate
Method of Compliance (AMoC) from the FAA Aircraft Certification Office.

 

  1.1.1.2. All deviations or substitutions determined to require an AMoC must
have valid Engineering substantiation and must be submitted to DELTA AIR LINES’
Engineering contact person for GOGO who will then coordinate with DELTA AIR
LINES’ AD/Regulatory Programs department for disposition or coordination.

 

Page 76



--------------------------------------------------------------------------------

Exhibit F

SYSTEM DEFINITION DOCUMENT

 

1. Scope.

The 2Ku System Description Document shall provide a high level overview of the
system functions for the airborne and terrestrial systems. If more detail is
needed, please refer to the Applicable Documents section of the document. The
goal of the document is to inform a technical audience of primary functions and
their relative locations within the system.

 

2. Applicable Documents.

The following documents form a part of this specification to the extent
specified herein. Unless a specific issue or revision is listed, the referenced
documents shall be of that issue or revision in effect on the date of this
specification. In the event of a conflict between the documents referenced and
the contents of this specification, the contents of this specification shall
apply.

 

3. Government Documents.

None

 

4. Federal Aviation Regulations (FAR’s)

 

CFR Title 14, Part 23    FAA Airworthiness Standards, Normal, Utility, Acrobatic
and Commuter Category Airplanes CFR Title 14, Part 25    FAA Code of Federal
Regulations Aeronautics and Space Airworthiness Standards:    Transport Category
Airplanes    Paragraph 25.853 through amendment 25-83    Paragraph 25.869
through amendment 25-72 FAA AC 25-16    Advisory Circular, Electrical Fault and
Fire Prevention and Protection

 

5. Non-Government Documents.

 

6. Standards.

Table 1 IEEE, RFC and 3GPP2 Standard Reference.

 

Reference    Standard    Description A    IEEE 802.1D-2004   

IEEE Standard for Local and metropolitan area networks

Media Access Control (MAC) Bridges

B    IEEE 802.1Q-2005    IEEE Standard for Local and metropolitan area networks
Virtual Bridged Local Area Networks C    IEEE 802.3-2005    Part 3:Carrier sense
multiple access with collision detection (CSMA/CD) access method and physical
layer specifications. D    IEEE 802.11b    E    IEEE 802.11g    F    IEEE
802.11a    G    IEEE 802.11n   

 

Page 77



--------------------------------------------------------------------------------

H    IEEE 802.11d    Regulatory domain I    IEEE 802.11e    802.11 QoS J    IEEE
802.11i    802.11 Security K    ARINC-429 Part1-17    Mark 33 Digital
Information Transfer System, Aeronautical Radio Inc. L    ARINC 600–15    Air
Transport Avionics Equipment Interfaces, Aeronautical Radio Inc. M    RFC 791   
Internet Protocol; September 1981 N    RFC 1034, 1034    DNS O    RFC 1155   
Structure and Identification of Management Information for TCP/IP; May 1990 P   
RFC 1157    A Simple Network Management Protocol (SNMP); May 1990 Q       R   
RFC 1213    MIB for Network Management of TCP/IP (MIB-II); March 1991 S    RFC
1305    NTPv3 T    RFC 1541, 1542    DHCP/Bootp U    RFC 1631, 2663    NAT/NAPT
V    RFC 2068, 2263    SNMPv2, SNMPv3 W    RFC 2131    Dynamic Host
Configuration Protocol; March 1997 X    RFC 2136    Dynamic DNS Y    RFC 2460   
Internet Protocol, Version 6 (IPv6); December 1998 Z    RFC 2464    Transmission
of IPv6 Packets over Ethernet Networks; December 1998 AA    RFC 2474, 2475,
2597, 3140, 3246    DiffServ, DSCP and PHB RFC. AB    RFC 2460, 2464    Radius
AC    RFC 4251    SSH AD    cdma2000 Evaluation Methodology   
http://www.3gpp2.org/Public_html/specs/C.R1002-0_v1.0_041221.pdf

 

7. Radio Technical Commission for Aeronautics.

 

RTCA/DO-160G    Environmental Conditions & Test Procedures for Airborne
Equipment

 

8. Acronyms, Conventions and Glossary.

 

AAA    Authentication, Authorization, and Accounting AC    Advisory Circular
ACPU-2    ABS Control Processor Unit 2nd Generation ANSI    American National
Standards Institute ARINC    Aeronautical Radio Inc. BTS    Base Transceiver
Station BUC    Block Up Converter CALEA    Communications Assistance for Law
Enforcement Act CFR    Code of Federal Regulations CLI    Command Line Interface
CSMA/CD    Carrier sense multiple access with collision detection DHCP   
Dynamic Host Configuration Protocol ESD    Electrostatic Discharge FAA   
Federal Aviation Administration FAR    Federal Aviation Regulations FMU   
Fuselage Mounted Unit GB    Giga Byte GHz    Giga Hertz

 

Page 78



--------------------------------------------------------------------------------

HALT    Highly Accelerated Life Testing HTTP    Hyper Text Transfer Protocol HPA
   High Power Amplifier Hz    Hertz IEEE    Institute of Electrical and
Electronics Engineers IPC    The Institute for Interconnecting and Packaging
Electronic Circuits IPv4    Internet Protocol version 4 IPv6    Internet
Protocol version 6 KANDU    Ku-band Aircraft Networking Data Unit KRFU   
Ku-band Radio Frequency Unit Ku    Band is primarily used for satellite
communications (12-18 Ghz) LED    Light Emitting Diode LRU    Line Replaceable
Unit MAC    Media Access Control ModMan    Modem and Manager MS    Media Server
LAN    Local Area Network MCU    Modular Concept Unit MIB    Management
Information Base MIL    Military MTBF    Mean Time Between Failures NOC   
Network Operations Center NWAP    802.11n Cabin Wireless Access Point OAE   
Outside Antenna Equipment PPP    Point to Point Protocol PSD    Power Spectral
Density QoS    Quality of Service RFC    Request For Comment RH    Relative
Humidity RMS    Root Mean Squared RTCA    Radio Technical Commission for
Aeronautics SNMP    Simple Network Management Protocol SSPA    Solid State high
Power Amplifier TBD    To Be Determined TFTP    Trivial File Transfer Protocol
USB    Universal Serial Bus VAC    Volts Alternating Current VDC    Volts Direct
Current VGA    Video Graphics Array VICTS    Variable Inclination Continuous
Transverse Stub (antenna) VLAN    Virtual LAN WAP    Wireless Access Point

System Design

Network Architecture

The Gogo 2Ku Satellite Broadband Service network architecture is shown in Figure
1. Logically, the network is comprised of an outer-network and an inner-network.
The outer-network is made up of the air subsystem and the ground subsystem. The
inner-network is made up of the Geosynchronous Ku satellite network that
interconnects the air subsystem and the ground subsystem.

 

Page 79



--------------------------------------------------------------------------------

[Image Deleted]

Gogo 2Ku Satellite Broadband Service System

[***]

Network Overview

[***]

Aircraft Architecture Overview

[***]

Flight and Cabin Crew Telephony

[***]

Flight Deck 2Ku Ground Mute Button and Cabin Master Switch

[***]

 

Page 80



--------------------------------------------------------------------------------

[***]

System Structural View

Figure 6 Gogo Aircraft System Components provides a view of the air subsystem,
interconnection of the main components, their locations, etc.

[Deleted]

Gogo Aircraft System Components

(components/distances are not to scale; figure provides sample locations only)

 

Page 81



--------------------------------------------------------------------------------

EXHIBIT G

TRADEMARKS

Delta Marks

 

Mark Name    Jurisdiction    Status    Registration No   

Registration

Date

SKYTEAM & DEVICE    United States    Registered    2684264    04-Feb-2003 DELTA
   United States    Registered    0654915    19-Nov-1957 WIDGET LOGO    United
States    Registered    0704103    06-Sep-1960 SKYMILES    United States   
Registered    1968255    16-Apr-1996 FREED WIDGET    United States    Pending   
77182424    16-May-2007

Gogo Marks

 

LOGO [g73619ex10_147p82.jpg]

 

Page 82



--------------------------------------------------------------------------------

EXHIBIT H-1

MAINTENANCE SERVICES –

FOR WARRANTY PERIODS THAT INCLUDE GOGO EXTENDED WARRANTY TOUCH LABOR

During the Warranty Period and any extension of the Warranty Period in which
Delta elects to utilize Extended Warranty Touch Labor pursuant to Section 10.3,
Gogo will provide turnkey support and maintenance services which shall include
spares, repair of Equipment, line and base maintenance services (touch labor)
and logistics.

Gogo Responsibilities:

 

  (1) Gogo or its designated sub-contractor approved in advance by Delta shall
perform the maintenance services to the A/C in accordance with Delta’s
airworthiness requirements.

 

  (2) Services will be performed by licensed/qualified aircraft mechanics under
an FAA 145 repair station license. Maintenance activities will be performed in
accordance with applicable regulatory requirements and appropriate officially
released documentation (ex: ESO, AMM, etc.) from Delta.

 

  (3) Gogo shall keep full and complete records of all maintenance services
carried out hereunder, which records (including but not limited to ECO
accomplishments) shall be provided to Delta within two (2) business days or as
required by regulating authorities and open for examination and inspection by
Delta and its authorized representatives during normal business hours.

 

  (4) All Gogo or sub-contractor technicians shall complete training from Gogo
prior to being assigned to work on Delta A/C. Gogo will provide Delta with the
training syllabus for their third party sub-contractors.

 

  (5) Gogo will notify Delta at least [***] before any change in Gogo’s line
maintenance labor supplier unless such change is requested by Delta as
contemplated below. Upon Delta’s request, Gogo shall promptly replace any line
maintenance labor supplier that has materially or repeatedly breached the
Gogo/sub-contractor obligations set forth in this Exhibit H-1 or elsewhere in
the Agreement (as they relate to Maintenance Services). Gogo to provide Delta
with a transition plan whenever there is a change in Gogo’s sub-contractor who
supports Delta A/C.

 

  (6) Gogo will provide an electronic copy of its maintenance manuals used to
perform 2Ku Connectivity Services maintenance on Delta aircraft. Gogo will
coordinate with the appropriate Delta group(s) to ensure revisions and updates
are added and maintained in a timely manner.

Delta Responsibilities:

 

  (1) Make A/C available for maintenance services as required, in a timely
manner as operationally practical, all in accordance with the Agreement.

 

  (2) Delta shall provide to Gogo electronic access to all Delta specific and
customized technical manuals and documents to include but not limited to
Aircraft Maintenance Manual (AMM), Illustrated Parts Catalog (IPC) and Wiring
Diagram Manual (WDM), which are essential for Gogo or its designated
sub-contractor to provide the maintenance services.

 

  (3) Delta shall provide at least [***] notice to Gogo if Delta requests a
change in Gogo’s line maintenance labor supplier for Delta’s convenience or
without cause (as opposed to due to such supplier’s material or repeated
breaches).

 

  (4) Provide at least [***] notice prior to the end of any Warranty Period of
Delta’s election to extend the Warranty Period.

Touch Labor:

 

  (1) External Equipment (e.g. Antennas, Radome, etc.) – Delta, at its sole
discretion, shall decide the party (Delta or Gogo) responsible for actual
replacement of external Equipment on the A/C.

 

  (2) Delta, at its sole discretion, shall decide the party (Delta or Gogo)
responsible to repair or replace any wiring on the aircraft.

 

Page 83



--------------------------------------------------------------------------------

Maintenance Locations and Gogo’s Maintenance Control Center (“MCC”):

 

  (1) Gogo will have a technical representative (which may be a Gogo employee or
a subcontractor) on call in each of the maintenance bases established to support
the Domestic Agreement.

 

  (2) Gogo will provide [***]support at each such maintenance base. Delta should
contact Gogo’s MCC Technical Support line (1-866-WiFi-Fly) with any
maintenance-related requests or issues, and Gogo will coordinate with its
employees and/or third-party providers at the stations as needed.

 

  (3) The parties will keep one another reasonably informed in the event that
there is a procedural change, or a change in the location, associated with the
maintenance of the Equipment.

 

  (4) MCC will track aircraft deferrals through closure.

Spares and Repair:

 

  (1) All spares shall be from a Delta-approved source and shall have the
appropriate FAA 8130-3 or EASA Form 1.

 

  (2) Spares will be owned and provisioned by Gogo, provided to a third party
maintenance provider and available for use on Delta A/C.

 

  (3) Gogo will provide visibility into spares provisioning.

 

  (4) Gogo will be responsible for delivering and maintaining spares in working
condition and repositioning of spares between the different stations.

 

  (5) All spares will be covered during the Warranty Period.

 

  (6) Any Gogo Service Bulletins to be released will be released in accordance
with the guidelines as outlined by Gogo’s GMM Chapter 15. Gogo Service Bulletins
shall be delivered to Delta Engineering Library or as otherwise directed by
Delta Aircraft Engineering.

Gogo will provide the following reports periodically to Delta:

 

  (1) Reports on spares provisioning (station-by-station quantity, historical
stocking levels, turn-over, etc.) will be made available to Delta.

 

  (2) [***].

 

Page 84



--------------------------------------------------------------------------------

EXHIBIT H-2

MAINTENANCE SERVICES –

FOR WARRANTY PERIODS THAT DO NO INCLUDE GOGO EXTENDED WARRANTY TOUCH LABOR

During any Warranty Period extension under which Delta elects to provide
Extended Warranty Touch Labor pursuant to Section 10.3, Gogo will provide the
support and maintenance services set forth below.

Gogo Responsibilities:

 

  (1) Gogo, or its designated subcontractor, shall perform the Equipment repair
in accordance with airworthiness requirements and Original Equipment
Manufacturer’s Component Maintenance Manual (OEM’s CMM) under a licensed and
qualified FAA 145 repair station.

 

  (2) All spares shall have the appropriate FAA 8130-3.

 

  (3) Gogo shall be responsible for Equipment repairs, work scoping and tracking
of Equipment through the repair cycle, except in the case of Equipment or
Software that has been subject to misuse, loss, neglect, accident or improper
installation by Delta or a Delta supplier other than Gogo and its suppliers.

 

  (4) Gogo shall keep full and complete records of all Gogo maintenance services
carried out hereunder, as required by regulating authorities, which records
shall be provided to Delta upon reasonable request, except that the FAA 8130-3
and tear down data shall be provided by Gogo to Delta in conjunction with the
delivery of the part. Records shall be open for examination and inspection by
Delta and its authorized representatives during normal business hours.

 

  (5) Within [***] of Delta’s notification to Gogo that Delta will be performing
Extended Warranty Touch Labor, Gogo will provide to Delta a list of the required
spares to be delivered and the provisioning levels to be maintained, to be
revised from time to time as mutually agreed by the parties.

 

  (6) Purchase price, if applicable, of the spares [***].

 

  (7) Gogo will provide the mutually agreed-upon initial spares to ATL or other
locations as the parties agree upon receipt of a purchase order [***]. Gogo will
ship spare parts to ATL or other location as the parties agree within [***] of
receipt of the applicable repair order (RO).

 

  (8) Beginning prior to cutover to Delta’s performance of Extended Warranty
Touch Labor and continuing for the remainder of the term of the Agreement, Gogo
will provide to Delta, [***]. If Delta requests access to additional information
for such purposes, Gogo shall promptly provide the same; provided that if such
information is in Gogo’s possession at the time of request, [***], and if such
information is not in Gogo’s possession at that time, then such information will
be collected and provided by Gogo to Delta pursuant to an SOW entered into
pursuant to the terms of the Agreement.

 

  (9) Gogo will provide [***]support to each maintenance base established to
support the Domestic Agreement. Delta should contact Gogo’s MCC Technical
Support line (1-866-WiFi-Fly) with any maintenance-related requests or issues,
and Gogo will coordinate with Delta at Delta’s maintenance control center as
needed.

 

  (10) Gogo will provide Delta with advance notice of any material procedural or
location-related changes associated with Gogo’s performance of its maintenance
responsibilities under this Exhibit, provided that the foregoing does not permit
Gogo to make changes that are not otherwise permissible under this Exhibit and
the Agreement. The period of advance notice shall be reasonably adequate to
allow Delta to make the necessary changes in its maintenance processes to
accommodate Gogo’s proposed changes.

Delta Responsibilities:

 

  (1) Delta will be responsible for Extended Warranty Touch Labor and shall be
responsible for the secure storage, management, and handling of spares at each
maintenance station, and the safe movement and positioning of spares between and
among the maintenance locations.

 

Page 85



--------------------------------------------------------------------------------

  (2) Delta shall keep full and complete records of all Delta maintenance
services carried out hereunder, as required by regulating authorities, which
records (including but not limited to ECO accomplishments) shall be provided to
Gogo upon reasonable request, except that serial numbers of removed rotable
parts and antennas shall be provided to Gogo upon removal. Records shall be open
for examination and inspection by Gogo and its authorized representatives during
normal business hours.

 

  (3) Core Software shall come pre-loaded on the spare LRUs. Prior to
installation of any spare LRUs, Delta will assess whether any Software must be
loaded, and in the event that Delta is required to load Software to the
Equipment, Delta will use its own laptop, loaded with “Putty,” which may be
downloaded free from the internet.

 

  (4) Delta shall use its commercially reasonable best efforts to maintain the
Equipment and System on each Retrofit A/C in good and working order. In the
event that the Equipment or System ceases to function in good and working order
(a “Malfunction”), Delta will attempt to repair the Malfunction at the first
opportunity for the applicable Retrofit A/C to receive maintenance, but in no
event more than [***] after the first to occur of (a) Delta receiving notice of
the Malfunction from Gogo, or (b) Delta otherwise becoming aware of the
Malfunction (the first to occur of (a) or (b) with respect to any Malfunction, a
“Maintenance Notice”). If a Malfunction is not repaired [***] after Delta’s
receipt of the applicable Maintenance Notice, Gogo reserves the right, but shall
not be obligated, to dispatch Gogo personnel or subcontractors to the
maintenance location to troubleshoot and correct the Malfunction that Delta has
failed to correct within the required time frame. If Delta fails to repair at
least [***]% of any Malfunctions occurring in a calendar month within [***]
hours following its receipt of the applicable Maintenance Notices (a “Repair
Failure”), Delta will submit to Gogo and implement a remediation plan. If a
Repair Failure occurs in any [***], the issue shall be escalated to the level of
Senior Vice President or higher at Gogo and SVP of TechOps or higher at Delta.
If following such escalation a Repair Failure occurs in any [***], and Delta
fails to cure such failure within [***] following notice from Gogo,, Gogo may
reinstate Exhibit H, the foregoing maintenance exhibit, at which time this
exhibit shall be of no further force and effect.

 

  (5) Delta will ensure that all the requirements for maintenance stations
(required certification or authorizations) are met at all times. These include
any regulatory certifications and any Delta requirements.

 

  (6) Delta shall report, no less than monthly, the Gogo spares inventory at,
and movement between, the maintenance stations. Gogo shall have the right, upon
reasonable written request, but in no event more than once per calendar year, to
take a physical inventory of all spares in Delta’s possession, such inventory to
be performed during Delta’s normal business hours in such a manner as to
minimize any disruption on Delta’s business.

 

  (7) In the event that Delta draws a spare from the spares pool to remedy an
Equipment failure, Delta shall provide Gogo with written notice of the use of
such spare from the spares pool in the form of an RO, for replenishing the
spares pool in connection with such Equipment failure.

 

  (8) Delta shall return replaced Equipment to Gogo (except the parts that are
expendable in nature) as soon as reasonably practicable, and in any event no
later than [***] after removal. Delta will be responsible for the cost of
shipping spares from the maintenance stations back to Gogo and bears the risk of
loss or damage to Equipment in transit until received by Gogo.

 

  (9) Upon expiration or termination of the Agreement, Delta shall return all
spares to Gogo.

 

  (10) Delta will keep Gogo reasonably apprised of material procedural or
location-related changes associated with Delta’s performance of its maintenance
responsibilities under this Exhibit.

 

  (11) Spares will be owned and provisioned by Gogo and available for use on
Delta aircraft. Title and risk of loss for spares shall transfer from Gogo to
Delta when Delta pulls a spare from the spares pool for the purpose of
installing such spare on an Installed A/C.

Gogo will provide the following reports periodically to Delta:

[***]

 

Page 86



--------------------------------------------------------------------------------

Exhibit I

NEXTGEN ATG DESCRIPTION AND DEVELOPMENT MILESTONES

DESCRIPTION

[***]

MILESTONES

 

Milestone

  

Date

Report and Order    [***] Auction Date    [***] Auction Award    [***] Technical
POC with test aircraft    [***] First prototype installation on Delta aircraft
   [***]

 

Page 87



--------------------------------------------------------------------------------

EXHIBIT J

IPTV DESCRIPTION

 

•   [***]

 

•   [***]

 

•   [***]

 

Page 88



--------------------------------------------------------------------------------

Exhibit K

FORM OF PRESS RELEASE

Delta to Upgrade In-flight Wi-Fi and Expand Coverage Areas for Customers

Satellite-based systems will replace air-to-ground systems on more than 250
aircraft serving long-haul domestic, Latin American and Caribbean routes

Delta supports Gogo’s effort to develop faster air-to-ground Internet
connections

ATLANTA, Feb. 25, 2015 – Delta Air Lines (NYSE: DAL) will upgrade the in-flight
Wi-Fi service that customers experience with faster speeds and greater coverage.
The upgrades will extend Wi-Fi access beyond the shores of the North America for
Delta customers traveling between the U. S. and Latin America or the Caribbean.
Gogo (NASDAQ:GOGO) will begin updating Delta’s long-haul domestic aircraft
currently operating on air-to-ground technology with satellite-based technology
starting in 2016.

In addition, Delta will support Gogo’s efforts to develop the industry’s newest
technology with Gogo’s next generation air-to-ground service for its short-haul
aircraft, which will feature faster connection at broadband speeds. Today’s
announcement is the latest step Delta is taking to improve the travel experience
and continue leading the industry with innovative technology solutions for its
customers.

“Global connectivity equals global productivity and business travelers want
greater bandwidth, faster speeds and broader network coverage,” said Tim Mapes,
Senior Vice President - Marketing. “That’s exactly what they will get when they
fly Delta.”

Satellite-based 2Ku upgrades

More than 250 of Delta’s aircraft on long-haul domestic, Latin American and
Caribbean routes will have access to Wi-Fi when they fly over water or outside
existing air-to-ground service areas with the upgrades to 2Ku. The
satellite-based system will be installed on:

 

•   757-300 aircraft

 

•   757-200 aircraft

 

•   737-900ER aircraft

 

•   737-800 aircraft

 

•   A319 aircraft

2Ku service will also be offered on Delta’s Airbus A321 aircraft when they enter
the Delta’s fleet beginning in 2016.

Air-to-ground technology improvements

Short-haul domestic aircraft in Delta’s fleet with air-to-ground systems will be
upgraded with Gogo’s next generation air-to-ground technology as it becomes
available. Delta’s 717-200, MD-88 and MD-90 aircraft are slated to get the
system and will also offer significantly upgraded speeds.

International Wi-Fi

Delta has completed installation of Ku-band satellite Wi-Fi on more than
one-third of its international fleet and will be 85 percent complete by the end
of 2015. In mid-2016, its entire international fleet, including all of its
Boeing 777, 767, 747, Airbus A330 and transoceanic Boeing 757 aircraft operating
on long-haul routes will offer Wi-Fi. The addition of in-flight Internet on
nearly 150 aircraft will expand the number of Delta’s aircraft equipped with
Wi-Fi to approximately 1,000 to offer customers the most global Wi-Fi access of
any carrier. 2Ku service will be offered on Airbus A330-900Neo and A350-900
aircraft when they enter the Delta fleet.

 

Page 89



--------------------------------------------------------------------------------

Delta Studio

Customers can access free and paid streaming entertainment options through Delta
Studio on any of Delta’s Wi-Fi-equipped domestic flights using their own
portable electronic devices. With expanded connectivity options, Delta Studio
will be available on Caribbean and Latin American routes operated by domestic
aircraft. Delta Studio was introduced in 2014 and features a new customer portal
with improved navigation for accessing entertainment options. Customers in First
Class and Economy Comfort receive complimentary access to premium content while
customers in the Economy have access to a wide selection of complimentary
entertainment.

Delta already operates the world’s largest Wi-Fi-equipped fleet, with more than
3,500 Internet connected flights daily, including its entire fleet of 620
domestic mainline aircraft. More than 940 Delta aircraft, including all Delta
Connection two-class regional jets and more than 35 percent of its international
fleet are equipped with in-flight Wi-Fi service offering more than 370,000
customers per day access while in the air.

Delta Air Lines serves more than 170 million customers each year. Delta has
ranked No.1 in the Business Travel News Annual Airline survey for four
consecutive years, a first for any airline. Additionally, Delta was named to
FORTUNE magazine’s top 50 World’s Most Admired Companies in addition to being
named the most admired airline for the fourth time in five years. With an
industry-leading global network, Delta and the Delta Connection carriers offer
service to 326 destinations in 59 countries on six continents. Headquartered in
Atlanta, Delta employs nearly 80,000 employees worldwide and operates a mainline
fleet of more than 700 aircraft. The airline is a founding member of the SkyTeam
global alliance and participates in the industry’s leading trans-Atlantic joint
venture with Air France-KLM and Alitalia as well as a newly formed joint venture
with Virgin Atlantic. Including its worldwide alliance partners, Delta offers
customers more than 15,000 daily flights, with key hubs and markets including
Amsterdam, Atlanta, Boston, Detroit, Los Angeles, Minneapolis/St. Paul, New
York-JFK, New York-LaGuardia, Paris-Charles de Gaulle, Salt Lake City, Seattle
and Tokyo-Narita. Delta has invested billions of dollars in airport facilities,
global products, services and technology to enhance the customer experience in
the air and on the ground. Additional information is available on delta.com,
Twitter @Delta, Google.com/+Delta, Facebook.com/delta and Delta’s blog
takingoff.delta.com.

 

Page 90



--------------------------------------------------------------------------------

ADDENDUM 1

DATA USAGE ADDENDUM

 

1. Definitions. In addition to those terms defined in the body of this
Agreement, the definitions below shall apply to the following terms:

“2Ku Agreement” shall mean the 2Ku In-Flight Connectivity Services Agreement,
dated April 1, 2015, between Gogo LLC (“Gogo”) and Delta Air Lines, Inc.
(“Delta”).

“Authenticated Passenger Usage” means, [***].

“Connectivity Services” means, depending on the IFC Agreement governing the
applicable aircraft: Connectivity Services, as defined in the Domestic Agreement
and the International Agreement, and 2Ku Connectivity Services, as defined in
the 2Ku Agreement.

“Delta Connectivity Services” means Connectivity Services provided by Gogo to
Delta for purposes of transmitting (i) Delta Data Usage (as defined in the
applicable IFC Agreement), (ii) any data used by Delta for operational or crew
usage or for providing complementary connectivity service (other than access to
Whitelisted Sites) to passengers, and (iii) any other data used by Delta for any
purpose pursuant to one or more IFC Agreements.

“Domestic A/C” shall have the meaning ascribed thereto in the 2Ku Agreement.

“Domestic Agreement” shall mean the Amended and Restated In-Flight Connectivity
Services Agreement, dated April 7, 2011, between the parties, as amended.

“Higher Priority Transmissions” shall mean transmissions which take precedence
in delivery or require additional security as compared to the internet
connectivity services provided to passengers purchasing Connectivity Services.

“IFC Agreements” means, collectively, the Domestic Agreement, International
Agreement and 2Ku Agreement. For purposes of clarity, the term includes any
Statements of Work issued thereunder.

“International A/C” shall have the meaning ascribed thereto in the 2Ku
Agreement.

“International Agreement” shall mean the International In-Flight Connectivity
Services Agreement, dated August 1, 2013, between the parties, as amended

“Machine to Machine Transmissions” shall mean transmissions of data that
(i) originate or terminate on the aircraft (excluding any personal or portable
electronic devices, whether or not attached to the aircraft) and (ii) do not
involve any human intervention.

“Technology Type” means each of Gogo’s ATG, ATG-4, Ku, 2Ku and 14 GHz NextGen
ATG technologies; provided that 2Ku on Domestic A/C and 2Ku on International A/C
shall be considered two separate technology types for purposes of this Data
Usage Addendum.

 

Page 91



--------------------------------------------------------------------------------

2. Existing Agreements; Amendments. In various contracts and amendments, Gogo
permitted Delta to use network/data capacity for a variety of operational uses
or have the opportunity to use and purchase the services for discounted rates.
In doing so, the parties previously agreed to certain arrangements, as follows:

 

Item

  

Allocation Name

  

Contract or
Amendment

  

Section

  

Tech

  

Allocation

  

Overage Rate

1    POS allocation    Operational Applications    4.3    [***]    [***]   
[***] 2    Domestic Portal allocation    Domestic Portal Amendment    7.5.5 (as
amended)    [***]    [***]    [***] 3    International Portal allocation   
International    7.5.4    [***]    [***]    [***] 4    International Operational
Usage fees    International    9.6    [***]    [***]    [***] 5    International
Portal Credit    International    7.5.4    [***]    [***]    [***] 6   
Connectivity Services Certificates    Domestic    7.3    [***]    [***]    [***]
7    Connectivity Services Certificates    International    7.3    [***]   
[***]    [***]

The parties have amended the Domestic Agreement, the International Agreement and
the Operational Applications SOW to, inter alia, replace the above-described
allocations, overage rates and arrangements with those set forth in this Data
Usage Addendum.

 

3. [***]

 

4. Connectivity Services Rates [***]. [***]

 

Fleet (as
determined
pursuant to the
applicable
Agreement)

  

Technology Type

  

Rate

Domestic    [***]    [***] Domestic    [***]    [***] Domestic    [***]    [***]
International    [***]    [***] International    [***]    [***]

Following is an example calculation of the Blended Rate for Excess Usage: [***]

 

Page 92



--------------------------------------------------------------------------------

5. [***]

 

6. [***]

 

Page 93